Exhibit 10.1
EXECUTION VERSION
$300,000,000
AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of November 25, 2009 among
TD AMERITRADE HOLDING CORPORATION
as Borrower
and
CERTAIN SUBSIDIARIES THEREOF
as Guarantors
THE INITIAL LENDERS, INITIAL ISSUING BANK AND
SWING LINE BANK NAMED HEREIN
as Initial Lenders, Initial Issuing Bank and Swing Line Bank
and
THE BANK OF NEW YORK MELLON
as Administrative Agent
and
THE BANK OF NEW YORK MELLON
as Syndication Agent
and
BANC OF AMERICA SECURITIES LLC
CITIGROUP GLOBAL MARKETS INC.
J.P. MORGAN SECURITIES INC.

WELLS FARGO BANK, N.A.
as Co-Lead Arrangers

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page ARTICLE I

 
        DEFINITIONS AND ACCOUNTING TERMS

 
       
SECTION 1.01 Certain Defined Terms
    1  
SECTION 1.02 Computation of Time Periods; Other Definitional Provisions
    22  
SECTION 1.03 Accounting Terms
    22  
SECTION 1.04 Currency Equivalents Generally
    23  
SECTION 1.05 Pro Forma Calculations
    23  
SECTION 1.06 Amendment and Restatement
    23  
 
        ARTICLE II

 
        AMOUNTS AND TERMS OF THE ADVANCES AND THE LETTERS OF CREDIT

 
       
SECTION 2.01 The Advances and the Letters of Credit
    23  
SECTION 2.02 Making the Advances
    25  
SECTION 2.03 Issuance of and Drawings and Reimbursement Under Letters of Credit
    28  
SECTION 2.04 Repayment of Advances
    30  
SECTION 2.05 Termination or Reduction of the Commitments
    32  
SECTION 2.06 Prepayments
    32  
SECTION 2.07 Interest
    33  
SECTION 2.08 Fees
    34  
SECTION 2.09 Conversion of Advances
    35  
SECTION 2.10 Increased Costs, Etc.
    36  
SECTION 2.11 Payments and Computations
    38  
SECTION 2.12 Taxes
    39  
SECTION 2.13 Sharing of Payments, Etc.
    41  
SECTION 2.14 Use of Proceeds
    42  
SECTION 2.15 Defaulting Lenders
    42  
SECTION 2.16 Evidence of Debt
    45  
 
        ARTICLE III

 
        CONDITIONS TO EFFECTIVENESS AND OF LENDING AND ISSUANCES OF LETTERS OF
CREDIT

 
       
SECTION 3.01 Conditions Precedent
    46  
SECTION 3.02 Conditions Precedent to Each Borrowing and Issuance and Renewal
    48  
SECTION 3.03 Determinations Under Section 3.01
    48  

i



--------------------------------------------------------------------------------



 



              Page ARTICLE IV

 
        REPRESENTATIONS AND WARRANTIES

 
       
SECTION 4.01 Representations and Warranties of the Borrower
    48  
 
        ARTICLE V

 
        COVENANTS OF THE BORROWER

 
       
SECTION 5.01 Affirmative Covenants
    52  
SECTION 5.02 Negative Covenants
    55  
SECTION 5.03 Reporting Requirements
    60  
SECTION 5.04 Financial Covenants
    62  
 
        ARTICLE VI

 
        EVENTS OF DEFAULT

 
       
SECTION 6.01 Events of Default
    63  
SECTION 6.02 Actions in Respect of the Letters of Credit upon Default
    66  
 
        ARTICLE VII

 
        THE ADMINISTRATIVE AGENT, ETC.

 
       
SECTION 7.01 Authorization and Action
    66  
SECTION 7.02 Administrative Agent’s Reliance, Etc
    67  
SECTION 7.03 BNY Mellon and Affiliates
    67  
SECTION 7.04 Lender Party Credit Decision
    67  
SECTION 7.05 Indemnification
    68  
SECTION 7.06 Successor Administrative Agent, Etc
    69  
 
        ARTICLE VIII

 
        GUARANTY

 
       
SECTION 8.01 Guaranty; Limitation of Liability
    70  
SECTION 8.02 Guaranty Absolute
    70  
SECTION 8.03 Waivers and Acknowledgments
    72  
SECTION 8.04 Subrogation
    72  
SECTION 8.05 Guaranty Supplements
    73  
SECTION 8.06 Subordination
    73  
SECTION 8.07 Continuing Guaranty; Assignments
    74  

ii



--------------------------------------------------------------------------------



 



              Page ARTICLE IX

 
        MISCELLANEOUS

 
       
SECTION 9.01 Amendments, Etc
    75  
SECTION 9.02 Notices, Etc
    76  
SECTION 9.03 No Waiver; Remedies
    78  
SECTION 9.04 Costs and Expenses
    78  
SECTION 9.05 Right of Set-off
    79  
SECTION 9.06 Binding Effect
    80  
SECTION 9.07 Assignments and Participations
    80  
SECTION 9.08 Execution in Counterparts
    84  
SECTION 9.09 No Liability of the Issuing Banks
    84  
SECTION 9.10 Confidentiality
    84  
SECTION 9.11 Patriot Act Notice
    85  
SECTION 9.12 Jurisdiction, Etc
    85  
SECTION 9.13 Replacement of Lenders
    86  
SECTION 9.14 Governing Law
    86  
SECTION 9.15 Waiver of Jury Trial
    87  

         
SCHEDULES
       
Schedule I
  —   Commitments and Applicable Lending Offices
Schedule II
  —   Guarantors
Schedule 4.01(b)
  —   Loan Parties
Schedule 4.01(c)
  —   Subsidiaries
Schedule 4.01(n)
  —   Plans, Multiemployer Plans and Welfare Plans
Schedule 4.01(q)
  —   Surviving Debt
Schedule 4.01(r)
  —   Liens
 
       
EXHIBITS
       
Exhibit A
  —   Form of Note
Exhibit B
  —   Form of Notice of Borrowing
Exhibit C
  —   Form of Assignment and Acceptance
Exhibit D
  —   [Intentionally Omitted]
Exhibit E
  —   Form of Guaranty Supplement
Exhibit F
  —   Form of Compliance Calculation Schedule

iii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
          AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 25, 2009
among TD AMERITRADE Holding Corporation, a Delaware corporation (the
“Borrower”), the Guarantors (as hereinafter defined), the Lenders (as
hereinafter defined), the Issuing Banks (as hereinafter defined), the Swing Line
Bank (as hereinafter defined) and The Bank of New York Mellon (“BNY Mellon”), as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VII, the “Administrative Agent”) for the Lender Parties (as
hereinafter defined) and BNY Mellon, as syndication agent.
PRELIMINARY STATEMENT:
          The Borrower, the Guarantors, the Administrative Agent and the Lender
Parties entered into the Credit Agreement dated as of January 23, 2006 (as
heretofore amended or otherwise modified, the “Existing Credit Agreement”). The
parties hereto hereby agree to amend and restate the Existing Credit Agreement
in its entirety to read as hereinafter set forth.
          NOW, THEREFORE, in consideration of the premises and of the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
          SECTION 1.01 Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
          “Administrative Agent” has the meaning specified in the recital of
parties to this Agreement.
          “Administrative Agent’s Account” means the account of the
Administrative Agent specified by the Administrative Agent in writing to the
Lender Parties from time to time.
          “Advance” means a Revolving Credit Advance, a Swing Line Advance or a
Letter of Credit Advance.
          “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.
          “Agreement Value” means, for each Hedge Agreement, on any date of
determination, an amount determined by the Administrative Agent in the exercise
of its reasonable business judgment equal to the amount, if any, that would be
payable by any Loan

1



--------------------------------------------------------------------------------



 



Party or any of its Subsidiaries to its counterparty to such Hedge Agreement in
accordance with its terms as if (a) such Hedge Agreement was being terminated
early on such date of determination, (b) such Loan Party or Subsidiary was the
sole “Affected Party” and (c) the Administrative Agent was the sole party
determining such payment amount pursuant to the provisions of the ISDA Master
Agreement.
          “Applicable Lending Office” means, with respect to each Lender Party,
such Lender Party’s Domestic Lending Office in the case of a Base Rate Advance
and such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar
Rate Advance.
          “Applicable Margin” means, as of any date of determination, (a) in
respect of the Revolving Credit Facility, a percentage per annum determined by
reference to the Public Debt Ratings in effect on such date as set forth below:

                              Eurodollar Rate Public Debt Ratings S&P/Moody’s  
Base Rate Advances   Advances
Level I A/A2 or above
    1.00 %     2.00 %
Level II A-/A3 or above but below A/A2
    1.25 %     2.25 %
Level III BBB+/Baa1 or above but below A-/A3
    1.50 %     2.50 %
Level IV BBB/Baa2 or above but below BBB+/Baa1
    2.00 %     3.00 %
Level V BBB-/Baa3 or above but below BBB/Baa2
    2.50 %     3.50 %
Level VI Below BBB-/Baa3 or unrated
    3.00 %     4.00 %

and (b) in respect of the Swing Line Facility, (i) the percentage per annum
applicable to Base Rate Advances in respect of the Revolving Credit Facility on
such date or (ii) such other rate as shall be agreed upon between the Borrower
and the Swing Line Bank.
          “Applicable Percentage” means, as of any date of determination, a
percentage per annum determined by reference to the Public Debt Ratings in
effect on such date as set forth below:

          Public Debt Ratings S&P/Moody’s   Applicable Percentage
Level I A/A2 or above
    0.225 %
Level II A-/A3 or above but below A/A2
    0.300 %
Level III BBB+/Baa1 or above but below A-/A3
    0.375 %
Level IV BBB/Baa2 or above but below BBB+/Baa1
    0.500 %
Level V BBB-/Baa3 or above but below BBB/Baa2
    0.625 %
Level VI Below BBB-/Baa3 or unrated
    0.750 %

          “Appropriate Lender” means, at any time, with respect to (a) the
Revolving Credit Facility, any Lender, (b) the Letter of Credit Facility,
(i) any Issuing Bank and (ii) if the other Lenders have made Letter of Credit
Advances pursuant to Section 2.03(c) that are outstanding at such time, each
such other Lender and (c) the Swing Line Facility, (i) the Swing Line Bank and
(ii) if the other Lenders have made Swing Line Advances pursuant to
Section 2.02(b) that are outstanding at such time, each such other Lender.

2



--------------------------------------------------------------------------------



 



          “Approved Fund” means any Fund that is administered or managed by
(i) a Lender Party, (ii) an Affiliate of a Lender Party or (iii) an entity or an
Affiliate of an entity that administers or manages a Lender Party.
          “Assignment and Acceptance” means an assignment and acceptance entered
into by a Lender Party and an Eligible Assignee (with the consent of any party
whose consent is required by Section 9.07 or by the definition of “Eligible
Assignee”), and accepted by the Administrative Agent, in accordance with
Section 9.07 and in substantially the form of Exhibit C hereto or any other form
approved by the Administrative Agent.
          “Available Amount” of any Letter of Credit means, at any time, the
maximum amount available to be drawn under such Letter of Credit at such time
(assuming compliance at such time with all conditions to drawing).
          “Bankruptcy Law” means Title 11, U.S. Code, or any similar foreign,
federal or state law for the relief of debtors.
          “Base Rate” means a fluctuating interest rate per annum in effect from
time to time, which rate per annum shall on any day be equal to the highest of:
          (a) the rate of interest announced publicly by the Person serving as
the Administrative Agent in New York, New York, from time to time, as such
Person’s prime commercial lending rate;
          (b) 1/2 of 1% per annum plus the Federal Funds Rate; and
          (c) 1% plus the Eurodollar Rate for a one-month Interest Period
commencing on such day that would apply to the applicable Base Rate Advance if
such Base Rate Advance were a Eurodollar Rate Advance.
          “Base Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(i).
          “BNY Mellon” has the meaning specified in the recital of parties to
this Agreement.
          “Borrower” has the meaning specified in the recital of parties to this
Agreement.
          “Borrower’s Account” means the account of the Borrower specified by
the Borrower in writing to the Administrative Agent from time to time.
          “Borrowing” means a Revolving Credit Borrowing or a Swing Line
Borrowing.
          “Broker-Dealer Subsidiary” means any Subsidiary of any Loan Party that
(a) is a “registered broker and/or dealer” under the Securities Exchange Act or
under any similar foreign law or regulatory regime established for the
registration of brokers and/or dealers of securities and/or (b) is required to
be registered under the Commodity Exchange Act or under any similar regulatory
regime established for the registration of operators, merchants, brokers and/or
dealers

3



--------------------------------------------------------------------------------



 



of commodities, including, but not limited to, future commissions merchants
introducing brokers and commodity pool operators.
          “Business Day” means a day of the year on which banks are not required
or authorized by law to close in New York City and, if the applicable Business
Day relates to any Eurodollar Rate Advances, on which dealings are carried on in
the London interbank market.
          “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases.
          “CFC” means an entity that is a controlled foreign corporation of the
Borrower under Section 957 of the Internal Revenue Code.
          “Change of Control” means the occurrence of any of the following:
(a) other than by virtue of the exercise of collective voting rights of the TD
Shareholders and the R Parties under the Stockholders Agreement, the TD
Shareholders or the R Parties shall have (i) acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act), directly or indirectly, or (ii) acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of control of,
in either case, Voting Interests of the Borrower (or other securities
convertible into such Voting Interests) representing more than 45% (or, with
respect to the TD Shareholders, such higher “TD Ownership Limitation Percentage”
(as defined in the Stockholders Agreement) as the TD Shareholders shall have
obtained as contemplated by the definition of “TD Ownership Limitation
Percentage” or as permitted pursuant to Section 2.1(b) of the Stockholders
Agreement) of the combined voting power of all Voting Interests of the Borrower,
provided that prior to termination of the TD Shareholders’ obligations under
Section 2.1(a) of the Stockholders Agreement, in the event that the TD
Shareholders shall have obtained securities in excess of the TD Ownership
Limitation Percentage in compliance with Section 2.1(c) of the Stockholders
Agreement, such event shall not constitute a “Change of Control” for purposes
hereof; provided that “Stockholders Agreement” referenced in this clause
(a) shall mean the Stockholders Agreement in effect as of the date hereof;
(b) any Person or two or more Persons acting in concert (other than the TD
Shareholders and the R Parties) shall have (i) acquired beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act), directly or indirectly, or (ii) acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation, will result in its or their acquisition of control of,
in either case, Voting Interests of the Borrower (or other securities
convertible into such Voting Interests) representing more than 35% of the
combined voting power of all Voting Interests of the Borrower; or (c) during any
period of up to 24 consecutive months, commencing before or after the date of
this Agreement, Continuing Directors shall cease for any reason to constitute a
majority of the board of directors of the Borrower. “TD Shareholders” means The
Toronto-Dominion Bank and its Subsidiaries. “R Parties” has the meaning set
forth in the Stockholders Agreement. “Continuing Directors” means the directors
of the Borrower after giving effect to the Acquisition and each other director
if, in each case, such other director’s nomination for election to the board of
directors of the Borrower is recommended by (a) the Seller solely pursuant to
the Stockholders Agreement, (b) the R Parties solely pursuant to the

4



--------------------------------------------------------------------------------



 



Stockholders Agreement or (c) at least a majority of the then Continuing
Directors who are Outside Independent Directors (as defined in the Stockholders
Agreement).
          “Collateral Account” means a deposit account to be designated by the
Borrower and the Administrative Agent as the Collateral Account.
          “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
          “Commodity Exchange Act” means the Commodity Exchange Act of 1936, as
amended from time to time.
          “Communications” has the meaning specified in Section 9.02(b).
          “Confidential Information” means information that any Loan Party
furnishes to the Administrative Agent or any Lender Party designated in writing
as confidential, but does not include any such information that is or becomes
generally available to the public or that is or becomes available to the
Administrative Agent or such Lender Party from a source other than the Loan
Parties or any of their Affiliates or their respective officers, directors,
employees, agents or advisors unless such information shall be subject to
confidentiality restrictions with a Loan Party of which the Administrative Agent
or such Lender Party has knowledge.
          “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.
          “Consolidated EBITDA” means, for any period and with respect to any
Person, Consolidated net income of such Person for such period, plus (a) without
duplication and to the extent deducted in determining such Consolidated net
income, the sum of (i) Consolidated interest expense of such Person for such
period, (ii) Consolidated income tax expense of such Person for such period,
(iii) depreciation and amortization expense of such Person for such period, and
(iv) any other non-cash deductions, losses or charges made in determining
Consolidated net income of such Person for such period (other than any
deductions which require or represent the accrual of a reserve for the payment
of cash charges in any future period or amortization of a prepaid cash expense
that was paid in a prior period), minus (b) without duplication and to the
extent included in determining such Consolidated net income of such Person, any
non-cash gains included in Consolidated net income of such Person for such
period, minus (c) without duplication and to the extent included in determining
such Consolidated net income of such Person, any gains (or plus losses, charges
or expenses) realized in connection with any disposition of property of such
Person during such period, all determined on a Consolidated basis in accordance
with GAAP.
          For the purposes of calculating Consolidated EBITDA for any
Measurement Period pursuant to any determination of the Leverage Ratio, (i) if
at any time during such Measurement period the Borrower or any Subsidiary shall
have made any Material Disposition, the Consolidated EBITDA for such Measurement
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Measurement Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Measurement
Period and (ii) if during such Measurement Period the Borrower or any Subsidiary
shall have made a Material

5



--------------------------------------------------------------------------------



 



Acquisition, Consolidated EBITDA for such Measurement Period shall be calculated
after giving pro forma effect thereto as if such Material Acquisition occurred
on the first day of such Measurement Period; provided that, in the case of a
Material Acquisition after the Effective Date, the Administrative Agent shall be
furnished with audited financial statements, or if audited financial statements
are not available, other financial statements reasonably acceptable to the
Administrative Agent, of each entity being acquired (or if the acquisition is of
a division or branch of a larger business or a group of businesses, the audited
financial statements, or if audited financial statements are not available,
other financial statements reasonably acceptable to the Administrative Agent, of
such larger business or group of businesses, so long as the individual
activities of the acquired entity are clearly reflected in such financial
statements), reasonably satisfactory to the Administrative Agent in all
respects, confirming such historical results. As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the Equity Interests of a Person and (b) involves the
payment of consideration by the Borrower and its Subsidiaries in excess of
$75,000,000; and “Material Disposition” means any sale, lease, transfer or other
disposition of any asset of the Borrower or any of its Subsidiaries that yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$75,000,000.
          “Conversion,” “Convert” and “Converted” each refer to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.09 or
2.10.
          “Debt” of any Person means, without duplication, (a) all indebtedness
of such Person for borrowed money, (b) all payment Obligations of such Person
for the deferred purchase price of property or services (other than trade
payables not more than 60 days past due incurred in the ordinary course of such
Person’s business), (c) all payment Obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments, (d) all payment
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) all payment Obligations of such Person as lessee under
Capitalized Leases, (f) all payment Obligations of such Person as an account
party under acceptance, letter of credit or similar facilities, (g) all
Obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests in such Person or any other
Person or any warrants, rights or options to acquire such Equity Interests,
valued, in the case of Redeemable Preferred Interests, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all payment Obligations of such Person in respect of Hedge
Agreements, valued at the Agreement Value thereof, (i) all Guaranteed Debt of
such Person and (j) all indebtedness and other payment Obligations referred to
in clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
Obligations; provided that, if such Person has not assumed or otherwise become
liable in respect of such Debt or other payment Obligations, such indebtedness
or payment Obligations shall be deemed to be in an amount equal to the fair
market value of the property subject to such Lien at the time of determination.

6



--------------------------------------------------------------------------------



 



          “Debt for Borrowed Money” of any Person means, at any date of
determination, without duplication, the sum of (a) all items that, in accordance
with GAAP, would be classified as indebtedness on a Consolidated balance sheet
of such Person at such date and (b) all Obligations of such Person under
acceptance, letter of credit or similar facilities at such date; provided that,
with respect to the Borrower and its Subsidiaries, Debt for Borrowed Money shall
exclude, to the extent otherwise included in the items in clause (a) or
(b) above, (i) liabilities payable to brokers, dealers, clearing organizations,
clients and correspondents, and liabilities in respect of securities or
commodities sold but not yet purchased, in each case incurred in the ordinary
course of the “broker-dealer” or “commodity futures trading” business of the
Broker-Dealer Subsidiaries, (ii) accounts payable and accrued liabilities in the
ordinary course of business of the Borrower and its Subsidiaries, (iii) to the
extent constituting an “effective” hedge in accordance with GAAP, prepaid
variable forward derivative instruments and prepaid variable forward contract
obligations, (iv) notes, bills and checks presented in the ordinary course of
business by such Person to banks for collection or deposit, (v) all obligations
of the Borrower and its Subsidiaries of the character referred to in this
definition to the extent owing to the Borrower or any of its Subsidiaries and
(vi) Debt of the type otherwise permitted under clauses (vii), (viii) (to the
extent contractually required to be settled in the Equity Interests of the
Borrower), (ix), (x) and (xiv) of Section 5.02(b); provided, further that, with
respect to Hedge Agreements, Debt for Borrowed Money shall include only net
payment Obligations of such Person in respect of Hedge Agreements valued at the
Agreement Value.
          “Default” means any Event of Default or any event that would
constitute an Event of Default but for the passage of time or the requirement
that notice be given or both.
          “Default Interest” has the meaning set forth in Section 2.07(b).
          “Defaulted Advance” means, with respect to any Lender Party at any
time, the portion of any Advance required to be made by such Lender Party to the
Borrower pursuant to Section 2.01 or 2.02 at or prior to such time that has not
been made by such Lender Party or by the Administrative Agent for the account of
such Lender Party pursuant to Section 2.02(e) as of such time. In the event that
a portion of a Defaulted Advance shall be deemed made pursuant to
Section 2.15(a), the remaining portion of such Defaulted Advance shall be
considered a Defaulted Advance originally required to be made pursuant to
Section 2.01 on the same date as the Defaulted Advance so deemed made in part.
          “Defaulted Amount” means, with respect to any Lender Party at any
time, any amount required to be paid by such Lender Party to the Administrative
Agent or any other Lender Party hereunder or under any other Loan Document at or
prior to such time that has not been so paid as of such time, including, without
limitation, any amount required to be paid by such Lender Party to (a) the Swing
Line Bank pursuant to Section 2.02(b) to purchase a portion of a Swing Line
Advance made by the Swing Line Bank, (b) any Issuing Bank pursuant to
Section 2.03(c) to purchase a portion of a Letter of Credit Advance made by such
Issuing Bank, (c) the Administrative Agent pursuant to Section 2.02(e) to
reimburse the Administrative Agent for the amount of any Advance made by the
Administrative Agent for the account of such Lender Party, (d) any other Lender
Party pursuant to Section 2.13 to purchase any participation in Advances owing
to such other Lender Party and (e) the Administrative Agent or any Issuing Bank
pursuant to Section 7.05 to reimburse the Administrative Agent or such Issuing
Bank for

7



--------------------------------------------------------------------------------



 



such Lender Party’s ratable share of any amount required to be paid by the
Lender Parties to the Administrative Agent or such Issuing Bank as provided
therein. In the event that a portion of a Defaulted Amount shall be deemed paid
pursuant to Section 2.15(b), the remaining portion of such Defaulted Amount
shall be considered a Defaulted Amount originally required to be paid hereunder
or under any other Loan Document on the same date as the Defaulted Amount so
deemed paid in part.
          “Defaulting Lender” means, at any time, any Lender that (a) owes a
Defaulted Advance or a Defaulted Amount, (b) has notified the Borrower, the
Administrative Agent or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement that it does not intend to comply with its funding obligations under
this Agreement or generally under other agreements in which it commits to extend
credit, (c) has failed, within ten Business Days after written request by the
Administrative Agent, to confirm in a manner satisfactory to the Administrative
Agent, the Issuing Bank and the Swing Line Bank that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Advances
(or participations in respect of Letter of Credit Advances or Swing Line
Advances), (d) otherwise has failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
three Business Days of the date when due, or (e) has, or has a direct or
indirect parent company that has, (i) become the subject of any action or
proceeding of a type described in Section 6.01(f), (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, (iii) taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, or (iv) had its management or assets taken over by any Governmental
Authority or any instrumentality thereof; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in such Lender or direct or indirect parent company thereof by a
Governmental Authority or an instrumentality thereof.
          “Domestic Lending Office” means, with respect to any Lender Party, the
office of such Lender Party specified as its “Domestic Lending Office” opposite
its name on Schedule I hereto or in the Assignment and Acceptance pursuant to
which it became a Lender Party, as the case may be, or such other office of such
Lender Party as such Lender Party may from time to time specify to the Borrower
and the Administrative Agent.
          “Effective Date” has the meaning specified in Section 3.01.
          “Eligible Assignee” means (a) a Lender Party; (b) an Affiliate of a
Lender Party; (c) an Approved Fund; and (d) any other Person (other than an
individual) approved by (i) the Administrative Agent, (ii) in the case of an
assignment of a Revolving Credit Commitment, the Issuing Banks and the Swing
Line Bank and (iii) unless a Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided, however, that neither any Loan Party nor any Affiliate of a Loan Party
shall qualify as an Eligible Assignee under this definition.
          “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non compliance or violation, notice of liability or potential
liability, investigation,

8



--------------------------------------------------------------------------------



 



proceeding, consent order or consent agreement relating in any way to any
Environmental Law, any Environmental Permit or Hazardous Material or arising
from alleged injury or threat to health, safety or the environment, including,
without limitation, (a) by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
and (b) by any governmental or regulatory authority or third party for damages,
contribution, indemnification, cost recovery, compensation or injunctive relief.
          “Environmental Law” means any Federal, state, local or foreign
statute, law, ordinance, rule, regulation, code, order, writ, judgment,
injunction, decree or judicial or agency interpretation, policy or guidance
relating to pollution or protection of the environment, health, safety or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Materials.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Interests” means, with respect to any Person, shares of
capital stock of (or other ownership or profit interests in) such Person,
warrants, options or other rights for the purchase or other acquisition from
such Person of shares of capital stock of (or other ownership or profit
interests in) such Person, securities convertible into or exchangeable for
shares of capital stock of (or other ownership or profit interests in) such
Person or warrants, rights or options for the purchase or other acquisition from
such Person of such shares (or such other interests), and other ownership or
profit interests in such Person (including, without limitation, partnership,
member or trust interests therein), whether voting or nonvoting, and whether or
not such shares, warrants, options, rights or other interests are authorized or
otherwise existing on any date of determination.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the controlled group of any Loan Party, or under common
control with any Loan Party, within the meaning of Section 414 of the Internal
Revenue Code.
          “ERISA Event” means (a)(i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30 day notice requirement with respect to such event has been waived by the PBGC
or (ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in Section
4062(e) of ERISA; (e) the withdrawal by any Loan Party or any ERISA Affiliate
from a Multiple Employer Plan during a plan year for which it was a substantial
employer, as defined

9



--------------------------------------------------------------------------------



 



in Section 4001(a)(2) of ERISA; (f) the conditions for imposition of a lien
under Section 302(f) of ERISA shall have been met with respect to any Plan;
(g) the adoption of an amendment to a Plan requiring the provision of security
to such Plan pursuant to Section 307 of ERISA; or (h) the institution by the
PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
constitutes grounds for the termination of, or the appointment of a trustee to
administer, such Plan.
          “Escrow Bank” has the meaning specified in Section 2.15(c).
          “Eurocurrency Liabilities” has the meaning specified in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
          “Eurodollar Lending Office” means, with respect to any Lender Party,
the office of such Lender Party specified as its “Eurodollar Lending Office”
opposite its name on Schedule I hereto or in the Assignment and Acceptance
pursuant to which it became a Lender Party (or, if no such office is specified,
its Domestic Lending Office), or such other office of such Lender Party as such
Lender Party may from time to time specify to the Borrower and the
Administrative Agent.
          “Eurodollar Rate” means, for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing, an interest rate per annum
equal to the rate per annum obtained by dividing (a) the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the British Bankers
Association LIBOR Rate published by Reuters for deposits in U.S. Dollars at
11:00 A.M. (London time) two Business Days before the first day of such Interest
Period for a period equal to such Interest Period (provided that, if for any
reason such rate is not available, the term “Eurodollar Rate” shall mean, for
any Interest Period for all Eurodollar Rate Advances comprising part of the same
Borrowing, the average (rounded upwards, if necessary, to the nearest 1/100 of
1% per annum) of the rate per annum at which deposits in U.S. dollars are
offered by the principal office of each of the Reference Banks in London,
England to prime banks in the London interbank market at 11:00 A.M. (London
time) two Business Days before the first day of such Interest Period in an
amount substantially equal to such Reference Bank’s Eurodollar Rate Advance
comprising part of such Borrowing to be outstanding during such Interest Period
(or, if such Reference Bank shall not have such a Eurodollar Rate Advance,
$1,000,000) and for a period equal to such Interest Period) by (b) a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage for such Interest
Period.
          “Eurodollar Rate Advance” means an Advance that bears interest as
provided in Section 2.07(a)(ii).
          “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve

10



--------------------------------------------------------------------------------



 



System in New York City with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.
          “Events of Default” has the meaning specified in Section 6.01.
          “Existing Credit Agreement” has the meaning specified in the
Preliminary Statement.
          “Existing Issuing Bank” means BNY Mellon in its capacity as an issuing
bank with respect to any Existing Letter of Credit.
          “Existing Letter of Credit” means any letter of credit outstanding as
of the Effective Date that was issued pursuant to the Existing Credit Agreement.
          “Facility” means the Revolving Credit Facility, the Swing Line
Facility or the Letter of Credit Facility.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Fee Letter” means the Fee Letter dated October 15, 2009 between the
Borrower and BNY Mellon.
          “Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on the last day of September in any calendar year.
          “Fund” means any Person (other than an individual) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
          “GAAP” has the meaning specified in Section 1.03.
          “Governmental Authority” means any nation or government, any state,
province, city, municipal entity or other political subdivision thereof, and any
governmental, executive, legislative, judicial, administrative or regulatory
agency, department, authority, instrumentality, commission, board, bureau or
similar body, including, without limitation, any self-regulatory organization as
defined in Section 3(a)(26) of the Securities Exchange Act, whether federal,
state, provincial, territorial, local or foreign.

11



--------------------------------------------------------------------------------



 



          “Governmental Authorization” means any authorization, approval,
consent, franchise, license, covenant, order, ruling, permit, certification,
exemption, notice, declaration or similar right, undertaking or other action of,
to or by, or any filing, qualification or registration with, any Governmental
Authority.
          “Guaranteed Debt” means, with respect to any Person, any payment
Obligation or arrangement of such Person to guarantee or intended to guarantee
any Debt, leases, dividends or other payment Obligations (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, (a) the direct or indirect guarantee,
endorsement (other than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the payment Obligation of a primary obligor, (b) the payment
Obligation to make take-or-pay or similar payments, if required, regardless of
nonperformance by any other party or parties to an agreement or (c) any payment
Obligation of such Person, whether or not contingent, (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor, (ii) to advance or supply funds (A) for the purchase or payment of any
such primary obligation or (B) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, assets, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary obligation
or (iv) otherwise to assure or hold harmless the holder of such primary
obligation against loss in respect thereof. The amount of any Guaranteed Debt
shall be deemed to be an amount equal to the stated or determinable amount of
the primary obligation in respect of which such Guaranteed Debt is made (or, if
less, the maximum amount of such primary obligation for which such Person may be
liable pursuant to the terms of the instrument evidencing such Guaranteed Debt)
or, if not stated or determinable, the maximum reasonably anticipated liability
in respect thereof (assuming such Person is required to perform thereunder), as
determined by such Person in good faith.
          “Guaranteed Hedge Agreement” means any Hedge Agreement permitted under
Article V that is entered into by and between any Loan Party and any Hedge Bank.
          “Guaranteed Obligations” has the meaning specified in Section 8.01.
          “Guarantors” means the Subsidiaries of the Borrower listed on
Schedule II hereto and each other Significant Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty pursuant to Section 5.01(h)
and each other Subsidiary of the Borrower that shall have executed and delivered
a Guaranty Supplement.
          “Guaranty” means the guaranty of the Guarantors set forth in
Article VIII, together with each other guaranty and guaranty supplement
delivered pursuant to Section 5.01(h) and each Guaranty Supplement, in each case
as amended, amended and restated, modified or otherwise supplemented.
          “Guaranty Supplement” has the meaning specified in Section 8.05.

12



--------------------------------------------------------------------------------



 



          “Hazardous Materials” means (a) petroleum or petroleum products,
by-products or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant under any Environmental Law.
          “Hedge Agreements” means interest rate swap, cap or collar agreements,
interest rate future or option contracts, currency swap agreements, currency
future or option contracts and other hedging agreements.
          “Hedge Bank” means (a) any Lender Party or an Affiliate of a Lender
Party in its capacity as a party to a Guaranteed Hedge Agreement or (b) any
counterparty to a Guaranteed Hedge Agreement that was a Lender Party or
Affiliate of a Lender Party at the time such Guaranteed Hedge Agreement was
entered into by such counterparty.
          “Indemnified Party” has the meaning specified in Section 9.04(b).
          “Information Memorandum” means the information memorandum dated
September 11, 2009 used by the Syndication Agent in connection with the
syndication of the Commitments.
          “Initial Issuing Bank” means the bank listed on the signature pages
hereof as the Initial Issuing Bank.
          “Initial Lender Parties” means the Existing Issuing Bank, the Initial
Issuing Bank, the Initial Lenders and the Initial Swing Line Bank.
          “Initial Lenders” means the banks, financial institutions and other
institutional lenders listed on the signature pages hereof as the Initial
Lenders.
          “Initial Swing Line Bank” means the bank listed on the signature pages
hereof as the Initial Swing Line Bank.
          “Insufficiency” means, with respect to any Plan, the amount, if any,
of its unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
          “Interest Coverage Ratio” means, for any Measurement Period, the ratio
of (a) Consolidated EBITDA of the Borrower and its Subsidiaries for such
Measurement Period to (b) Interest Expense of the Borrower and its Subsidiaries
for such Measurement Period.
          “Interest Expense” means, for any Measurement Period of any Person,
interest payable on all Debt for Borrowed Money of such Person during such
period, in each case for or during such Measurement Period; provided that the
amortization of original issue discount, the amortization of deferred financing,
legal and accounting costs, and any interest expense on deferred compensation
arrangements shall be excluded from the calculation of “Interest Expense” to the
extent the same would have otherwise been included therein.

13



--------------------------------------------------------------------------------



 



          “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three, six or, with the prior consent of all Lenders of such Eurodollar
Rate Advance, nine or twelve months, as the Borrower may, upon notice received
by the Administrative Agent not later than 11:00 A.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, select;
provided, however, that:
     (a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any principal repayment
installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (d) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
          “ISDA Master Agreement” means the Master Agreement
(Multicurrency-Cross Border) published by the International Swap and Derivatives
Association, Inc., as in effect from time to time.
          “Issuing Banks” means the Initial Issuing Bank and, insofar as each
Existing Letter of Credit is concerned, the Existing Issuing Bank, and any
Eligible Assignee to which the Letter of Credit Commitment hereunder has been
assigned by the Initial Issuing Bank or the Existing Issuing Bank pursuant to
Section 9.07, if any, so long as each such Eligible Assignee

14



--------------------------------------------------------------------------------



 



expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Administrative Agent of its Applicable
Lending Office and the amount of its Letter of Credit Commitment (which
information shall be recorded by the Administrative Agent in the Register), for
so long as the Initial Issuing Bank, the Existing Issuing Bank or such Eligible
Assignee, as the case may be, shall have a Letter of Credit Commitment.
          “L/C Disbursement” means a payment or disbursement made by any Issuing
Bank pursuant to a Letter of Credit.
          “L/C Related Documents” has the meaning specified in
Section 2.04(c)(ii)(A).
          “LC Collateral Account” means a deposit account to be designated by
the Borrower and the Administrative Agent as the LC Collateral Account.
          “LC Payment Date” has the meaning specified in Section 2.04(c)(i).
          “Lender Party” means any Lender, any Issuing Bank or the Swing Line
Bank.
          “Lenders” means the Initial Lenders and each Person that shall become
a Lender hereunder pursuant to Section 9.07 for so long as such Initial Lender
or Person, as the case may be, shall be a party to this Agreement.
          “Letter of Credit Advance” means an advance made by any Issuing Bank
or any Lender pursuant to Section 2.03(c).
          “Letter of Credit Agreement” has the meaning specified in
Section 2.03(a).
          “Letter of Credit Commitment” means, with respect to any Issuing Bank
at any time, the amount set forth opposite such Issuing Bank’s name on
Schedule I hereto under the caption “Letter of Credit Commitment” or, if such
Issuing Bank has entered into one or more Assignment and Acceptances, set forth
for such Issuing Bank in the Register maintained by the Administrative Agent
pursuant to Section 9.07(d) as such Issuing Bank’s “Letter of Credit
Commitment,” as such amount may be reduced at or prior to such time pursuant to
Section 2.05.
          “Letter of Credit Facility” means, at any time, an amount equal to the
aggregate amount of the Issuing Banks’ Letter of Credit Commitments at such time
as such amount may be reduced at or prior to such time pursuant to Section 2.05.
The initial Letter of Credit Facility shall be $75,000,000.
          “Letters of Credit” has the meaning specified in Section 2.01(c).
          “Leverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Debt for Borrowed Money of the Borrower and its Subsidiaries at
such date to (b) Consolidated EBITDA of the Borrower and its Subsidiaries for
the most recently completed Measurement Period.

15



--------------------------------------------------------------------------------



 



          “Lien” means any lien, security interest or other charge of any kind,
or any other type of preferential arrangement intended to have the effect of a
lien or security interest, including, without limitation, the lien or retained
security title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.
          “Loan Documents” means (i) this Agreement, (ii) the Notes, (iii) the
Guaranties, (iv) the Fee Letter and (v) each Letter of Credit Agreement, in each
case as amended, restated, supplemented or otherwise modified.
          “Loan Parties” means the Borrower and the Guarantors.
          “Material Adverse Change” means any event that could reasonably be
expected to have a material adverse effect on (a) the business, financial
condition, or results of operations of the Borrower and its Subsidiaries, taken
as a whole, since September 30, 2008, (b) the rights and remedies of the Lenders
under any Loan Document or (c) the ability of the Borrower and the Guarantors,
taken as a whole, to perform their obligations under any Loan Document (any such
effect being a “Material Adverse Effect”).
          “Measurement Period” means, except as otherwise expressly provided
herein, each period of four consecutive fiscal quarters of the Borrower.
          “Moody’s” means Moody’s Investors Service, Inc. or any successor
thereto.
          “Moody’s Rating” means, at any time with respect to any Person, the
rating issued by Moody’s and then in effect with respect to such Person’s senior
unsecured long-term debt securities without third party credit enhancement.
          “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
          “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.
          “Non-US Broker-Dealer Subsidiaries” means Broker-Dealer Subsidiaries
that are not US Broker-Dealer Subsidiaries.
          “Note” means a promissory note of the Borrower payable to the order of
any Lender, in substantially the form of Exhibit A hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Credit Advances, Letter of Credit Advances and Swing Line Advances
made by such Lender, as amended.
          “Notice of Borrowing” has the meaning specified in Section 2.02(a).

16



--------------------------------------------------------------------------------



 



          “Notice of Issuance” has the meaning specified in Section 2.03(a).
          “Notice of Renewal” has the meaning specified in Section 2.01(c).
          “Notice of Swing Line Borrowing” has the meaning specified in
Section 2.02(b).
          “Notice of Termination” has the meaning specified in Section 2.01(c).
          “Obligation” means, with respect to any Person, any payment,
performance or other obligation of such Person of any kind, including, without
limitation, any liability of such Person on any claim, whether or not the right
of any creditor to payment in respect of such claim is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, disputed, undisputed,
legal, equitable, secured or unsecured, and whether or not such claim is
discharged, stayed or otherwise affected by any proceeding referred to in
Section 6.01(f). Without limiting the generality of the foregoing, the
Obligations of any Loan Party under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by such Loan Party under any Loan Document and (b) the obligation of
such Loan Party to reimburse any amount in respect of any of the foregoing that
any Lender Party, in its sole discretion, may elect to pay or advance on behalf
of such Loan Party.
          “Other Taxes” has the meaning specified in Section 2.12(b).
          “Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.
          “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).
          “Permitted Liens” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Liens for unpaid utilities and for taxes, assessments and
governmental charges or levies to the extent not yet due or otherwise not
required to be paid under Section 5.01(b); (b) Liens imposed by law, such as
landlords’, materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens arising in the ordinary course of business
securing obligations that (i) are not overdue for a period of more than 30 days
or are being contested in good faith by appropriate proceedings diligently
prosecuted and (ii) individually or together with all other Permitted Liens
outstanding on any date of determination do not materially adversely affect the
use of the property to which they relate; (c) pledges or deposits in the
ordinary course of business to secure obligations under workers’ compensation,
unemployment insurance or other social security or employment laws or
regulations or similar legislation or to secure public, statutory or regulatory
obligations; (d) deposits to secure the performance of bids, trade contracts and
leases (other than Debt), statutory or regulatory obligations, surety bonds
(other than bonds related to judgments or litigation), performance bonds and
other obligations of a like nature incurred in the ordinary course of business;
(e) Liens securing judgments for the payment of money not constituting a Default
under Section 6.01(g) or securing appeal or other surety bonds related to such
judgments, (f) easements, rights of way, covenants, zoning, use restrictions and
other encumbrances on title to real property that do not render title to the
property encumbered thereby unmarketable or

17



--------------------------------------------------------------------------------



 



materially adversely affect the use of such property for its present purposes
and (g) any interest or title of a lessor, sublessor, licensee or licensor under
any operating lease or license agreement entered into in the ordinary course of
business and not interfering in any material respect with the business of the
Borrower or any of its Significant Subsidiaries.
          “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.
          “Plan” means a Single Employer Plan or a Multiple Employer Plan.
          “Platform” has the meaning specified in Section 9.02(b).
          “Post Petition Interest” has the meaning specified in Section 8.06(b).
          “Preferred Interests” means, with respect to any Person, Equity
Interests issued by such Person that are entitled to a preference or priority
over any other Equity Interests issued by such Person upon any distribution of
such Person’s property and assets, whether by dividend or upon liquidation.
          “Pro Rata Share” of any amount means, with respect to any Lender at
any time, the product of such amount times a fraction the numerator of which is
the amount of such Lender’s Revolving Credit Commitment at such time (or, if the
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, such
Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the Revolving Credit Facility at
such time (or, if the Commitments shall have been terminated pursuant to
Section 2.05 or 6.01, the Revolving Credit Facility as in effect immediately
prior to such termination).
          “Public Debt Rating” means, as of any date, any of the Moody’s Rating
or S&P Rating. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Percentage shall be determined by reference to the available rating;
(b) if neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Percentage will be set in accordance with
Level VI under the definition of “Applicable Margin” or “Applicable Percentage”,
as the case may be; (c) if the ratings established by S&P and Moody’s shall fall
within different levels, and if (i) such ratings shall not be apart by more than
one level, the Applicable Margin and the Applicable Percentage shall be based
upon the higher of such ratings or (ii) otherwise, the Applicable Margin and the
Applicable Percentage shall be based upon the level that is immediately higher
than the lower of such ratings; (d) if any rating established by S&P or Moody’s
shall be changed, such change shall be effective as of the date on which such
change is first announced publicly by the rating agency making such change; and
(e) if S&P or Moody’s shall change the basis on which ratings are established,
each reference to the Public Debt Rating announced by S&P or Moody’s, as the
case may be, shall refer to the then equivalent rating by S&P or Moody’s, as the
case may be.
     “Redeemable” means, with respect to any Equity Interest, any such Equity
Interest that (a) the issuer has undertaken to redeem at a fixed or determinable
date or dates,

18



--------------------------------------------------------------------------------



 



whether by operation of a sinking fund or otherwise, or upon the occurrence of a
condition not solely within the control of the issuer or (b) is redeemable at
the option of the holder.
          “Reference Banks” means Citibank, N.A., BNY Mellon and JPMorgan Chase
Bank, N.A.
          “Register” has the meaning specified in Section 9.07(d).
          “Regulatory Net Capital ” of any Person means (a) in the case such
Person is a Broker-Dealer Subsidiary of the type described in clause (a) of the
definition of “Broker-Dealer Subsidiary”, the amount of net capital held by such
Person as a broker-dealer under Section 15(c)(3) of the Securities Exchange Act
and regulations promulgated thereunder and (b) in the case such Person is a
Broker-Dealer Subsidiary of the type described in clause (b) of the definition
of “Broker-Dealer Subsidiary”, the amount of net capital held by such Person as
a futures commission merchant or introducing broker under Section 4f(b) of the
Commodity Exchange Act and regulations promulgated thereunder.
          “Required Lenders” means, at any time, Lenders owed or holding at
least a majority in interest of the sum of (a) the aggregate principal amount of
the Advances outstanding at such time, (b) the aggregate Available Amount of all
Letters of Credit outstanding at such time and (c) the aggregate Unused
Revolving Credit Commitments at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Required Lenders at such time (A) the aggregate principal
amount of the Advances owing to such Lender (in its capacity as a Lender) and
outstanding at such time, (B) such Lender’s Pro Rata Share of the aggregate
Available Amount of all Letters of Credit outstanding at such time and (C) the
Unused Revolving Credit Commitment of such Lender at such time. For purposes of
this definition, the aggregate principal amount of Swing Line Advances owing to
the Swing Line Bank and of Letter of Credit Advances owing to any Issuing Bank
and the Available Amount of each Letter of Credit shall be considered to be owed
to the Lenders ratably in accordance with their respective Revolving Credit
Commitments.
          “Responsible Officer” means the Chief Financial Officer or Treasurer
of the Borrower.
          “Revolving Credit Advance” has the meaning specified in
Section 2.01(a).
          “Revolving Credit Borrowing” means a borrowing (other than a
Conversion) consisting of simultaneous Revolving Credit Advances of the same
Type made by the Lenders.
          “Revolving Credit Commitment” means, with respect to any Lender at any
time, the amount set forth opposite such Lender’s name on Schedule I hereto
under the caption “Revolving Credit Commitment” or, if such Lender has entered
into one or more Assignment and Acceptances, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.07(d) as
such Lender’s “Revolving Credit Commitment,” as such amount may be reduced at or
prior to such time pursuant to Section 2.05.

19



--------------------------------------------------------------------------------



 



          “Revolving Credit Facility” means, at any time, the aggregate amount
of the Lenders’ Revolving Credit Commitments at such time. The initial Revolving
Credit Facility shall be $300,000,000.
          “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. or any successor thereto.
          “S&P Rating” means, at any time with respect to any Person, the rating
issued by S&P and then in effect with respect to such Person’s senior unsecured
long-term debt securities without third party credit enhancement.
          “Securities Exchange Act” means Securities Exchange Act of 1934, as
amended from time to time.
          “Significant Subsidiary” means, at any time, a Subsidiary of the
Borrower that is a “significant subsidiary” as defined in Rule 1.02(w) of
Regulation S-X of the Securities and Exchange Commission, determined based upon
the Borrower’s most recent consolidated financial statements for the most
recently completed Fiscal Year as set forth in the Borrower’s Annual Report on
Form 10-K (or 10-K-A) filed with the Securities and Exchange Commission;
provided that in the case of a Subsidiary formed or acquired after the Effective
Date, the determination of whether such Subsidiary is a Significant Subsidiary
shall be made on a pro forma basis based on the Borrower’s most recent
consolidated financial statements for the most recently completed fiscal quarter
or Fiscal Year, as applicable, as set forth in the Borrower’s Quarterly Report
on Form 10-Q or Annual Report on Form 10-K (or 10-K-A), as applicable, filed
with the Securities Exchange Commission.
          “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
          “Solvent” and “Solvency” mean, with respect to any Person on a
particular date, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay such debts and liabilities as they mature and (d) such Person is not engaged
in business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s property would constitute an unreasonably
small capital. The amount of contingent liabilities at any time shall be
computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

20



--------------------------------------------------------------------------------



 



          “Stockholders Agreement” means that certain Stockholders Agreement,
dated as of June 22, 2005, among the Borrower, the stockholders of the Borrower
party thereto and the Seller, as amended, restated, supplemented or otherwise
modified from time to time.
          “Subordinated Obligations” has the meaning specified in Section 8.06.
          “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries; provided that solely for
purposes of Section 4.01(a), “Subsidiaries” referred to therein shall not
include any Subsidiary that is specified on Schedule 4.01(c) as a Subsidiary
that is in the process of being liquidated or dissolved as of the Effective
Date.
          “Surviving Debt” means Debt of any Subsidiary of the Borrower, other
than Debt described in clauses (i), (ii), (iv) and (v) of the first proviso to
the definition of “Debt for Borrowed Money” and Debt of the type permitted under
Section 5.02(b)(x), outstanding on the Effective Date.
          “Swing Line Advance” means an advance made (a) by the Swing Line Bank
pursuant to Section 2.01(b) or (b) by any Lender pursuant to Section 2.02(b).
          “Swing Line Bank” means the Initial Swing Line Bank and any Eligible
Assignee to which the Swing Line Commitment hereunder has been assigned pursuant
to Section 9.07 so long as such Eligible Assignee expressly agrees to perform in
accordance with their terms all obligations that by the terms of this Agreement
are required to be performed by it as a Swing Line Bank and notifies the
Administrative Agent of its Applicable Lending Office and the amount of its
Swing Line Commitment (which information shall be recorded by the Administrative
Agent in the Register), for so long as such Initial Swing Line Bank or Eligible
Assignee, as the case may be, shall have a Swing Line Commitment.
          “Swing Line Borrowing” means a borrowing consisting of a Swing Line
Advance made by the Swing Line Bank pursuant to Section 2.01(b) or the Lenders
pursuant to Section 2.02(b).
          “Swing Line Commitment” means, with respect to the Swing Line Bank at
any time, the amount set forth opposite the Swing Line Bank’s name on Schedule I
hereto under the caption “Swing Line Commitment” or, if the Swing Line Bank has
entered into one or more Assignment and Acceptances, set forth for the Swing
Line Bank in the Register maintained by the Administrative Agent pursuant to
Section 9.07(d) as the Swing Line Bank’s “Swing Line Commitment,” as such amount
may be reduced at or prior to such time pursuant to Section 2.05.

21



--------------------------------------------------------------------------------



 



          “Swing Line Facility” means, at any time, an amount equal to the
amount of the Swing Line Bank’s Swing Line Commitment at such time, as such
amount may be reduced at or prior to such time pursuant to Section 2.05. The
initial Swing Line Facility shall be $50,000,000.
          “Taxes” has the meaning specified in Section 2.12(a).
          “Termination Date” means the earlier of (a) the date of termination in
whole of the Revolving Credit Commitments, the Letter of Credit Commitment and
the Swing Line Commitment, pursuant to Section 2.05 or 6.01 and (b) December 31,
2012.
          “Type” refers to the distinction between Advances bearing interest at
the Base Rate and Advances bearing interest at the Eurodollar Rate.
          “Unused Revolving Credit Commitment” means, with respect to any Lender
at any time, (a) such Lender’s Revolving Credit Commitment at such time minus
(b) the sum of (i) the aggregate principal amount of all Revolving Credit
Advances, Swing Line Advances and Letter of Credit Advances made by such Lender
(in its capacity as a Lender) and outstanding at such time plus (ii) such
Lender’s Pro Rata Share of (A) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (B) the aggregate principal amount of all
Letter of Credit Advances made by the Issuing Banks pursuant to Section 2.03(c)
and outstanding at such time and (C) the aggregate principal amount of all Swing
Line Advances made by the Swing Line Bank pursuant to Section 2.01(b) and
outstanding at such time.
          “US Broker-Dealer Subsidiary” means any Subsidiary of any Loan Party
that is a “registered broker and/or dealer” under the Securities Exchange Act
and/or is registered under the Commodity Exchange Act.
          “Voting Interests” means shares of capital stock issued by a
corporation, or equivalent Equity Interests in any other Person, the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of such a
contingency.
          “Withdrawal Liability” has the meaning specified in Part I of Subtitle
E of Title IV of ERISA.
          SECTION 1.02 Computation of Time Periods; Other Definitional
Provisions. In this Agreement and the other Loan Documents in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.” References in the Loan Documents to any agreement or contract “as
amended” shall mean and be a reference to such agreement or contract as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with its terms.
     SECTION 1.03 Accounting Terms. Except as otherwise expressly provided
herein, all accounting terms not specifically defined herein shall be construed
in accordance with generally accepted accounting principles as in effect from
time to time (“GAAP”); provided that, if at any time any change in GAAP would
affect the computation of any financial ratio or

22



--------------------------------------------------------------------------------



 



requirement set forth in any Loan Document, and the Borrower, the Required
Lenders or the Administrative Agent shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
          SECTION 1.04 Currency Equivalents Generally. Any amount specified in
this Agreement (other than in Articles II, VII and IX) or any of the other Loan
Documents to be in U.S. dollars shall also include the equivalent of such amount
in any currency other than U.S. dollars, such equivalent amount to be determined
at the rate of exchange quoted by the Administrative Agent in New York, New York
at the close of business on the Business Day immediately preceding any date of
determination thereof, to prime banks in New York, New York for the spot
purchase in the New York foreign exchange market of such amount in U.S. dollars
with such other currency.
          SECTION 1.05 Pro Forma Calculations. All pro forma computations
required to be made hereunder giving effect to any acquisition, investment,
sale, disposition, merger or similar event shall reflect on a pro forma basis
such event and, to the extent applicable, the historical earnings and cash flows
associated with the assets acquired or disposed of and any related incurrence or
reduction of Debt, but shall not take into account any projected synergies or
similar benefits expected to be realized as a result of such event.
          SECTION 1.06 Amendment and Restatement. This Agreement amends and
restates the Existing Credit Agreement in its entirety.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES
AND THE LETTERS OF CREDIT
          SECTION 2.01 The Advances and the Letters of Credit. (a) The Revolving
Credit Advances. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each a “Revolving Credit Advance”) to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an amount for each such Advance not
to exceed such Lender’s Unused Revolving Credit Commitment at such time. Each
Revolving Credit Borrowing shall be in an aggregate amount of $10,000,000 or an
integral multiple of $1,000,000 in excess thereof (other than a Borrowing the
proceeds of which shall be used solely to repay or prepay in full outstanding
Swing Line Advances or outstanding Letter of Credit Advances) and shall consist
of Revolving Credit Advances made simultaneously by the Lenders ratably
according to their Revolving Credit Commitments. Within the limits of each
Lender’s Unused Revolving Credit Commitment in

23



--------------------------------------------------------------------------------



 



effect from time to time, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).
          (b) The Swing Line Advances. (i) The Swing Line Bank agrees on the
terms and conditions hereinafter set forth, to make Swing Line Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date (A) in an aggregate amount not to
exceed at any time outstanding the Swing Line Bank’s Swing Line Commitment at
such time and (B) in an amount for each such Swing Line Borrowing not to exceed
the aggregate of the Unused Revolving Credit Commitments of the Lenders at such
time. No Swing Line Advance shall be used for the purpose of funding the payment
of principal of any other Swing Line Advance. Each Swing Line Borrowing shall be
in an amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall be made as a Base Rate Advance or shall bear interest at a
rate otherwise mutually agreed upon between the Borrower and the Swing Line
Bank. Within the limits of the Swing Line Facility and within the limits
referred to in clause (B) above, the Borrower may borrow under this
Section 2.01(b), repay pursuant to Section 2.04(b) and reborrow under this
Section 2.01(b). Immediately upon the making of a Swing Line Advance, each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Bank a risk participation in such Swing Line
Advance in an amount equal to such Lender’s Pro Rata Share of such Swing Line
Advance.
               (ii) Notwithstanding anything to the contrary contained in this
Section 2.01(b) or elsewhere in this Agreement, no Swing Line Bank shall be
obligated to make any Swing Line Advance at a time when any Lender is a
Defaulting Lender unless such Swing Line Bank has entered into arrangements
satisfactory to it and the Borrower to eliminate such Swing Line Bank’s risk
with respect to the Defaulting Lender’s or Defaulting Lenders’ participation in
such Swing Line Advances, including by cash collateralizing such Defaulting
Lender’s or Defaulting Lenders’ Pro Rata Share of the outstanding Swing Line
Advances.
          (c) The Letters of Credit. (i) The Existing Issuing Bank, the Lenders
and the Borrower agree that effective as of the Effective Date, each Existing
Letter of Credit shall be deemed to have been issued and maintained under, and
to be governed by the terms and conditions of, this Agreement. Each Issuing Bank
(other than the Existing Issuing Bank) agrees, on the terms and conditions
hereinafter set forth, to issue (or cause its Affiliate that is a commercial
bank to issue on its behalf) letters of credit (together with each Existing
Letter of Credit, the “Letters of Credit”) in U.S. Dollars for the account of
the Borrower from time to time on any Business Day during the period from the
Effective Date until 60 days before the Termination Date in an aggregate
Available Amount (A) for all Letters of Credit not to exceed at any time the
Letter of Credit Facility at such time and (B) for each such Letter of Credit
not to exceed the Unused Revolving Credit Commitments of the Lenders at such
time. No Letter of Credit shall have an expiration date (including an expiration
date resulting from any automatic renewal of the previous expiration date or
otherwise from the exercise of any rights of the Borrower or the beneficiary to
require renewal) later than the earlier of 30 days before the Termination Date
and one year after the date of issuance thereof, but may by its terms be
renewable annually upon notice (a “Notice of Renewal”) given to the Issuing Bank
that issued such Letter of Credit and the Administrative Agent on or prior to
any date for notice of renewal set forth in such Letter of Credit but in any
event at least three Business Days prior to the date of

24



--------------------------------------------------------------------------------



 



the proposed renewal of such Letter of Credit and upon fulfillment of the
applicable conditions set forth in Article III unless such Issuing Bank has
notified the Borrower (with a copy to the Administrative Agent) on or prior to
the date for notice of termination set forth in such Letter of Credit but in any
event at least 30 days prior to the date of automatic renewal of its election
not to renew such Letter of Credit (a “Notice of Termination”); provided that
the terms of each Letter of Credit that is automatically renewable annually
shall (x) require the Issuing Bank that issued such Letter of Credit to give the
beneficiary named in such Letter of Credit notice of any Notice of Termination,
(y) permit such beneficiary, upon receipt of such notice, to draw under such
Letter of Credit prior to the date such Letter of Credit otherwise would have
been automatically renewed and (z) not permit the expiration date (after giving
effect to any renewal) of such Letter of Credit in any event to be extended to a
date later than 60 days before the Termination Date. If either a Notice of
Renewal is not given by the Borrower or a Notice of Termination is given by the
relevant Issuing Bank pursuant to the immediately preceding sentence, such
Letter of Credit shall expire on the date on which it otherwise would have been
automatically renewed; provided, however, that even in the absence of receipt of
a Notice of Renewal the relevant Issuing Bank may in its discretion, unless
instructed to the contrary by the Administrative Agent or the Borrower, deem
that a Notice of Renewal had been timely delivered and in such case, a Notice of
Renewal shall be deemed to have been so delivered for all purposes under this
Agreement. Within the limits of the Letter of Credit Facility, and subject to
the limits referred to above, the Borrower may request the issuance of Letters
of Credit under this Section 2.01(c), repay any Letter of Credit Advances
resulting from drawings thereunder pursuant to Section 2.04(c) and request the
issuance of additional Letters of Credit under this Section 2.01(c).
          (ii) Notwithstanding anything to the contrary contained in this
Section 2.01(c) or elsewhere in this Agreement, no Issuing Bank shall be
obligated to issue any Letters of Credit at a time when any Lender is a
Defaulting Lender unless such Issuing Bank has entered into arrangements
satisfactory to it and the Borrower to eliminate such Issuing Bank’s risk with
respect to the Letter of Credit then proposed to be issued or such Letter of
Credit and all other Letter of Credit Commitments as to which such Issuing Bank
has such actual or potential risk.
          SECTION 2.02 Making the Advances. (a) Except as otherwise provided in
Section 2.02(b) or 2.03, each Borrowing shall be made on notice, given not later
than 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or the first Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
Borrower to the Administrative Agent, which shall give to each Appropriate
Lender prompt notice thereof by telecopier or electronic communication. Each
such notice of a Borrowing (a “Notice of Borrowing”) shall be by telephone,
confirmed promptly in writing, or by telecopier or electronic communication, in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance. Each Appropriate Lender shall, before 11:00 A.M. (New York City time)
on the date of such Borrowing, make available for the account of its Applicable
Lending Office to the Administrative Agent at the Administrative Agent’s
Account, in same day funds, such Lender’s

25



--------------------------------------------------------------------------------



 



ratable portion of such Borrowing in accordance with the respective Commitments
under the applicable Facility of such Lender and the other Appropriate Lenders.
After the Administrative Agent’s receipt of such funds and upon fulfillment of
the applicable conditions set forth in Article III, the Administrative Agent
will promptly make such funds available to the Borrower by crediting the
Borrower’s Account; provided, however, that, in the case of any Revolving Credit
Borrowing, the Administrative Agent shall first apply such funds to prepay
ratably the aggregate principal amount of any Swing Line Advances and Letter of
Credit Advances outstanding at such time, together with interest accrued and
unpaid thereon to and as of such date.
          (b) (i) Each Swing Line Borrowing shall be made on notice, given not
later than 1:00 P.M. (New York City time) on the date of the proposed Swing Line
Borrowing, by the Borrower to the Swing Line Bank and the Administrative Agent.
Each such notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”)
shall be by telephone, confirmed promptly in writing, or by telecopier or
electronic communication, specifying therein the requested (i) date of such
Borrowing, (ii) amount of such Borrowing and (iii) maturity of such Borrowing
(which maturity shall be no later than the seventh day after the requested date
of such Borrowing). The Swing Line Bank will promptly make the amount of the
requested Swing Line Advance available to the Administrative Agent at the
Administrative Agent’s Account, in same day funds. After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will promptly make such funds
available to the Borrower by crediting the Borrower’s Account. No Swing Line
Borrowing may be made after the date that occurs seven Business Days prior to
the Termination Date.
          (ii) The Swing Line Bank may, at any time in its sole and absolute
discretion, request on behalf of the Borrower (and the Borrower hereby
irrevocably authorizes the Swing Line Bank to so request on its behalf) that
each Lender make a Base Rate Advance in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Line Advances then outstanding. Such request
shall be deemed to be a Notice of Borrowing for purposes hereof and shall be
made in accordance with the provisions of Section 2.02(a) without regard solely
to the minimum amounts specified therein but subject to the satisfaction of the
conditions set forth in Section 3.02. The Swing Line Bank shall furnish the
Borrower with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to the Administrative Agent. Each Lender shall make an
amount equal to its Pro Rata Share of the amount specified in such Notice of
Borrowing available for the account of its Applicable Lending Office to the
Administrative Agent for the account of the Swing Line Bank, by deposit to the
Administrative Agent’s Account, in same date funds, not later than 11:00 A.M. on
the day specified in such Notice of Borrowing.
          (iii) If for any reason any Swing Line Advance cannot be refinanced by
a Revolving Credit Borrowing as contemplated by Section 2.02(b)(ii), the request
for Base Rate Advances submitted by the Swing Line Bank as set forth in
Section 2.02(b)(ii) shall be deemed to be a request by the Swing Line Bank that
each of the Lenders fund its risk participation in the relevant Swing Line
Advance and each Lender’s payment to the

26



--------------------------------------------------------------------------------



 



Administrative Agent for the account of the Swing Line Bank pursuant to
Section 2.02(b)(ii) shall be deemed payment in respect of such participation.
          (iv) If and to the extent that any Lender shall not have made the
amount of its Pro Rata Share of such Swing Line Advance available to the
Administrative Agent in accordance with the provisions of Section 2.02(b)(ii),
such Lender agrees to pay to the Administrative Agent forthwith on demand such
amount together with interest thereon, for each day from the date specified in
the applicable Notice of Borrowing delivered by the Swing Line Bank until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate.
          (v) Each Lender’s obligation to make Revolving Credit Advances or to
purchase and fund risk participations in Swing Line Advance pursuant to this
Section 2.02(b) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Swing Line Bank, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence of
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Credit Advances (but not its obligation to
purchase and fund risk participations in Swing Line Advances) pursuant to this
Section 2.02(b) is subject to satisfaction of the conditions set forth in
Section 3.02. No funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Advances, together
with interest as provided herein.
          (c) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $10,000,000 or if the
obligation of the Appropriate Lenders to make Eurodollar Rate Advances shall
then be suspended pursuant to Section 2.09 or 2.10 and (ii) the Revolving Credit
Advances may not be outstanding as part of more than five separate Borrowings.
          (d) Each Notice of Borrowing and each Notice of Swing Line Borrowing
shall be irrevocable and binding on the Borrower. In the case of any Borrowing
that the related Notice of Borrowing specifies is to be comprised of Eurodollar
Rate Advances, the Borrower shall indemnify each Appropriate Lender against any
loss, cost or expense (but not lost profits) incurred by such Lender as a result
of any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (but excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.
          (e) Unless the Administrative Agent shall have received notice from an
Appropriate Lender prior to the date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative

27



--------------------------------------------------------------------------------



 



Agent on the date of such Borrowing in accordance with subsection (a) of this
Section 2.02 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount. If and to
the extent that such Lender shall not have so made such ratable portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay or pay to the Administrative Agent forthwith on demand such
corresponding amount and to pay interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid or paid to the Administrative Agent, at (i) in the case of the Borrower,
the interest rate applicable at such time under Section 2.07 to Advances
comprising such Borrowing and (ii) in the case of such Lender, the Federal Funds
Rate. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.
          (f) The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
          SECTION 2.03 Issuance of and Drawings and Reimbursement Under Letters
of Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 11:00 A.M. (New York City time) on the tenth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or such later date and time as the Administrative Agent and the relevant
Issuing Bank may agree in their sole discretion), by the Borrower to any Issuing
Bank, which shall give to the Administrative Agent and each Lender prompt notice
thereof by telecopier or electronic communication. Each such notice of issuance
of a Letter of Credit (a “Notice of Issuance”) shall be by telephone, confirmed
promptly in writing, or by telecopier or electronic communication, specifying
therein the requested (A) date of such issuance (which shall be a Business Day),
(B) Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit, (D) name and address of the beneficiary of such Letter of
Credit and (E) form of such Letter of Credit, and shall be accompanied by such
application and agreement for letter of credit as such Issuing Bank may
reasonably specify to the Borrower for use in connection with such requested
Letter of Credit (a “Letter of Credit Agreement”). If the requested form of such
Letter of Credit is acceptable to such Issuing Bank in its sole discretion, such
Issuing Bank will, upon fulfillment of the applicable conditions set forth in
Article III, make such Letter of Credit available to the Borrower at its office
referred to in Section 9.02 or as otherwise agreed with the Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.
          (b) Letter of Credit Reports. Upon request from the Administrative
Agent or the Borrower, Issuing Bank shall promptly furnish to the Administrative
Agent or the Borrower, as the case may be, a written report summarizing issuance
and expiration dates of Letters of Credit issued during the preceding calendar
month and drawings during such month (or such

28



--------------------------------------------------------------------------------



 



other period as shall have been reasonably requested) under all Letters of
Credit and/or setting forth the average daily aggregate Available Amount during
the preceding calendar quarter (or such other period as shall have been
reasonably requested) of all Letters of Credit.
          (c) Participations in Letters of Credit. Upon the issuance of a Letter
of Credit by any Issuing Bank under Section 2.03(a) or the deemed issuance of
each Existing Letter of Credit under Section 2.01(c), such Issuing Bank shall be
deemed, without further action by any party hereto, to have sold to each Lender,
and each Lender shall be deemed, without further action by any party hereto, to
have purchased from such Issuing Bank, a participation in such Letter of Credit
in an amount for each Lender equal to such Lender’s Pro Rata Share of the
Available Amount of such Letter of Credit, effective upon the issuance of such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay such Lender’s Pro
Rata Share of each L/C Disbursement made by such Issuing Bank, if such L/C
Disbursement is not repaid with Revolving Credit Advances pursuant to
Section 2.03(d)(ii) and if such L/C Disbursement is not reimbursed by the
Borrower forthwith on the date due as provided in Section 2.04(c), by making
available on such due date for the account of its Applicable Lending Office to
the Administrative Agent for the account of such Issuing Bank by deposit to the
Administrative Agent’s Account, in same day funds, an amount equal to such
Lender’s Pro Rata Share of such L/C Disbursement. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
Section 2.03(c) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including the
occurrence and continuance of a Default or the termination of the Commitments,
and that each such payment shall be made without any off-set, abatement,
withholding or reduction whatsoever. If and to the extent that any Lender shall
not have so made the amount of such L/C Disbursement available to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent
forthwith on demand such amount together with interest thereon, for each day
from the date such L/C Disbursement is due pursuant to Section 2.04(c) until the
date such amount is paid to the Administrative Agent, at the Federal Funds Rate
for its account or the account of such Issuing Bank, as applicable. If such
Lender shall pay to the Administrative Agent such amount for the account of such
Issuing Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Letter of Credit Advance made by such Lender on such Business
Day for purposes of this Agreement, and the outstanding principal amount of the
Letter of Credit Advance made by such Issuing Bank shall be reduced by such
amount on such Business Day.
          (d) Drawing and Reimbursement. (i) The payment by any Issuing Bank of
a draft drawn under any Letter of Credit shall constitute for all purposes of
this Agreement the making by such Issuing Bank of a Letter of Credit Advance,
which shall be a Base Rate Advance, in the amount of such draft.
          (ii) (A) Upon any L/C Disbursement by any Issuing Bank in respect of a
draft drawn under any Letter of Credit, unless otherwise repaid by the Borrower
on the applicable LC Payment Date, the Borrower shall be deemed to request (and
such Issuing Bank is hereby irrevocably authorized by the Borrower to request on
its behalf) that each Lender make a Base Rate Advance on such Business Day in an
amount equal to such Lender’s Pro Rata Share of such L/C Disbursement. Such
request shall be deemed to be a Notice of Borrowing for purposes under this
clause (ii) and Section 3.02. Each

29



--------------------------------------------------------------------------------



 



Lender hereby absolutely and unconditionally agrees to pay such Lender’s Pro
Rata Share of such L/C Disbursement by making available on the date of such L/C
Disbursement for the account of its Applicable Lending Office to the
Administrative Agent for the account of such Issuing Bank by deposit to the
Administrative Agent’s Account, in same day funds, an amount equal to such
Lender’s Pro Rata Share of such L/C Disbursement.
          (B) If for any reason any L/C Disbursement cannot be refinanced by a
Base Rate Advance as contemplated by Section 2.03(d)(ii)(A), the request for
Base Rate Advances submitted by the Issuing Bank as set forth in
Section 2.03(d)(ii)(A) shall be deemed to be a request by the Issuing Bank that
each of the Lenders fund its risk participation in the relevant L/C Disbursement
and each Lender’s payment to the Issuing Bank (or to the Administrative Agent
for the account of the Issuing Bank) pursuant to Section 2.03(d)(ii)(A) shall be
deemed payment in respect of such participation.
          (C) Each Lender’s obligation to make Base Rate Advances or to purchase
and fund risk participations in L/C Disbursements pursuant to this
Section 2.03(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (1) any set-off, counterclaim, recoupment, defense
or other right which such Lender may have against the Issuing Bank, the Borrower
or any other Person for any reason whatsoever, (2) the occurrence of continuance
of a Default, or (3) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Base Rate Advances (but not its obligation to purchase and
fund risk participations in L/C Disbursements) pursuant to this Section 2.03(d)
is subject to satisfaction of the conditions set forth in Section 3.02. No
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay L/C Disbursements, together with interest as provided
herein.
          (e) Failure to Make Letter of Credit Advances. The failure of any
Lender to make the Letter of Credit Advance to be made by it on the date
specified in Section 2.03(c) shall not relieve any other Lender of its
obligation hereunder to make its Letter of Credit Advance on such date, but no
Lender shall be responsible for the failure of any other Lender to make the
Letter of Credit Advance to be made by such other Lender on such date.
          SECTION 2.04 Repayment of Advances. (a) Revolving Credit Advances. The
Borrower shall repay to the Administrative Agent for the ratable account of the
Lenders on the Termination Date the aggregate principal amount of the Revolving
Credit Advances then outstanding.
          (b) Swing Line Advances. The Borrower shall repay to the
Administrative Agent for the account of the Swing Line Bank and each other
Lender that has made a Swing Line Advance the outstanding principal amount of
each Swing Line Advance made by each of them on the earlier of the maturity date
specified in the applicable Notice of Swing Line Borrowing (which maturity shall
be no later than the seventh day after the requested date of such Borrowing) and
the Termination Date.

30



--------------------------------------------------------------------------------



 



          (c) Letter of Credit Advances. (i) The Borrower shall repay to the
Administrative Agent for the account of each Issuing Bank and each other Lender
that has made a Letter of Credit Advance on the earlier of (x) the date of
demand, if such demand shall be received by the Borrower prior to 1:00 P.M. on
any Business Day, or the Business Day immediately following such date of demand,
if such demand shall be received by the Borrower after 1:00 P.M. on any Business
Day (such due date of payment being the “LC Payment Date”) and (y) the
Termination Date the outstanding principal amount of each Letter of Credit
Advance made by each of them; provided that upon any L/C Disbursement by any
Issuing Bank in respect of a draft drawn under any Letter of Credit, unless
otherwise repaid by the Borrower on or before the applicable LC Payment Date,
the Letter of Credit Advance owing to such Issuing Bank in respect of such L/C
Disbursement shall be repaid in full with a Revolving Credit Borrowing
consisting of Base Rate Advances made on the applicable LC Payment Date in
accordance with Section 2.03(d)(ii).
          (ii) The Obligations of the Borrower under this Agreement, any Letter
of Credit Agreement and any other agreement or instrument relating to any Letter
of Credit shall be unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement, such Letter of Credit Agreement and
such other agreement or instrument under all circumstances, including, without
limitation, the following circumstances (it being understood that any such
payment by the Borrower is without prejudice to, and does not constitute a
waiver of, any rights the Borrower might have or might acquire as a result of
the payment by any Issuing Bank of any draft or the reimbursement by the
Borrower thereof):
          (A) any lack of validity or enforceability of any Loan Document, any
Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (all of the foregoing being, collectively, the “L/C
Related Documents”);
          (B) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations of the Borrower in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
          (C) the existence of any claim, set-off, defense or other right that
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
          (D) any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

31



--------------------------------------------------------------------------------



 



          (E) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft, certificate or other document that does not strictly
comply with the terms of such Letter of Credit;
          (F) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from the Guaranties or
any other guarantee, for all or any of the Obligations of the Borrower in
respect of the L/C Related Documents; or
          (G) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or a guarantor.
          SECTION 2.05 Termination or Reduction of the Commitments. (a)
Optional. The Borrower may, upon at least five Business Days’ notice to the
Administrative Agent, terminate in whole or reduce in part the unused portions
of the Swing Line Facility, the Letter of Credit Facility and the Unused
Revolving Credit Commitments; provided, however, that each partial reduction of
a Facility (i) shall be in an aggregate amount of $10,000,000 or an integral
multiple of $1,000,000 in excess thereof and (ii) shall be made ratably among
the Appropriate Lenders in accordance with their Commitments with respect to
such Facility.
          (b) Mandatory. (i) The Letter of Credit Facility shall be permanently
reduced from time to time on the date of each reduction in the Revolving Credit
Facility by the amount, if any, by which the amount of the Letter of Credit
Facility exceeds the Revolving Credit Facility after giving effect to such
reduction of the Revolving Credit Facility.
          (ii) The Swing Line Facility shall be permanently reduced from time to
time on the date of each reduction in the Revolving Credit Facility by the
amount, if any, by which the amount of the Swing Line Facility exceeds the
Revolving Credit Facility after giving effect to such reduction of the Revolving
Credit Facility.
          SECTION 2.06 Prepayments. (a) Optional. The Borrower may, upon notice
to the Administrative Agent not later than 11:00 A.M. (New York City time)
(i) on the date of prepayment in the case of Base Rate Advances and (ii) on the
third Business Day prior to the date of prepayment in the case of Eurodollar
Rate Advances, stating the proposed date and aggregate principal amount of the
prepayment, and if such notice is given it shall be deemed irrevocable and the
Borrower shall, prepay the outstanding aggregate principal amount of the
Advances comprising part of the same Borrowing in whole or ratably in part,
together with accrued interest to the date of such prepayment on the aggregate
principal amount prepaid; provided, however, that (x) each partial prepayment of
Revolving Credit Advances shall be in an aggregate principal amount of
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) if
any prepayment of a Eurodollar Rate Advance is made on a date other than the
last day of an Interest Period for such Advance, the Borrower shall also pay any
amounts owing pursuant to Section 9.04(c).

32



--------------------------------------------------------------------------------



 



          (b) Mandatory. (i) If (A) the sum of the aggregate principal amount of
(x) the Revolving Credit Advances, (y) the Letter of Credit Advances and (z) the
Swing Line Advances then outstanding plus the aggregate Available Amount of all
Letters of Credit then outstanding exceeds (B) the Revolving Credit Facility on
any Business Day, whether or not as a result of a reduction of Commitments
pursuant to Section 2.05, the Borrower shall, on such Business Day, make
prepayments in the following order in an aggregate amount equal to such excess
amount: first, prepay the Letter of Credit Advances outstanding, second, prepay
the Swing Line Advances outstanding, third, prepay an aggregate principal amount
of the Revolving Credit Advances comprising part of the same Borrowing, and
fourth, deposit an amount in the LC Collateral Account.
          (ii) The Borrower shall, on each Business Day, pay to the
Administrative Agent for deposit in the LC Collateral Account an amount
sufficient to cause the aggregate amount on deposit in the LC Collateral Account
to equal the amount by which the aggregate Available Amount of all Letters of
Credit then outstanding exceeds the Letter of Credit Facility on such Business
Day. Upon the drawing of any Letter of Credit for which funds are on deposit in
the LC Collateral Account, such funds shall be applied to reimburse the relevant
Issuing Bank or Lenders, as applicable. If on any date the amount on deposit in
the LC Collateral Account shall exceed the aggregate Available Amount of all
Letters of Credit then outstanding, if no Event of Default shall have occurred
and be continuing as of such date, such excess amount shall promptly be
deposited by the Administrative Agent to the Borrower’s Account.
          (iii) All prepayments under this subsection (b) shall be made together
with accrued interest to the date of such prepayment on the principal amount
prepaid, together with any amounts owing pursuant to Section 9.04(c). If any
payment of Eurodollar Rate Advances otherwise required to be made under this
Section 2.06(b) would be made on a day other than the last day of the applicable
Interest Period therefor, the Borrower may direct the Administrative Agent to
(and if so directed, the Administrative Agent shall) deposit such payment in the
Collateral Account until the last day of the applicable Interest Period at which
time the Administrative Agent shall apply the amount of such payment to the
prepayment of such Advances; provided, however, that such Advances shall
continue to bear interest as set forth in Section 2.07 until the last day of the
applicable Interest Period therefor.
          SECTION 2.07 Interest. (a) Scheduled Interest. The Borrower shall pay
interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:
          (i) Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (A) the Base
Rate in effect from time to time plus (B) the Applicable Margin in effect from
time to time, payable in arrears quarterly on the last Business Day of each
fiscal quarter of the Borrower ending in March, June, September and December and
on the date such Base Rate Advance shall be Converted or paid in full.

33



--------------------------------------------------------------------------------



 



          (ii) Eurodollar Rate Advances. During such periods as such Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect from
time to time, in each case payable in arrears (x) on the last Business Day of
such Interest Period, (y) if such Interest Period has a duration of more than
three months, on each day that occurs during such Interest Period every three
months from the first day of such Interest Period and (z) on the date such
Eurodollar Rate Advance shall be Converted or paid in full.
          (b) Default Interest. Upon the occurrence and during the continuance
of an Event of Default under Section 6.01(a), the Borrower shall pay interest
(“Default Interest”) on (i) the overdue principal amount of each Advance and any
other overdue amount owing under the Loan Documents to each Lender Party,
payable in arrears on the dates referred to in clause (i) or (ii) of
Section 2.07(a), as applicable, and on demand, at a rate per annum equal at all
times to 2% per annum above the rate per annum required to be paid on such
Advance pursuant to clause (i) or (ii) of Section 2.07(a), as applicable, and
(ii) to the fullest extent permitted by applicable law, the amount of any
interest, fee or other amount payable under this Agreement or any other Loan
Document to the Administrative Agent or any Lender Party that is not paid when
due, from the date such amount shall be due until such amount shall be paid in
full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to clause (i) of
Section 2.07(a).
          (c) Notice of Interest Period and Interest Rate. Promptly after
receipt of a Notice of Borrowing pursuant to Section 2.02(a), a notice of
Conversion pursuant to Section 2.09 or a notice of selection of an Interest
Period pursuant to the terms of the definition of “Interest Period,” the
Administrative Agent shall give notice to the Borrower and each Appropriate
Lender of the applicable Interest Period and the applicable interest rate
determined by the Administrative Agent for purposes of clause (a)(i) or (a)(ii)
above.
          SECTION 2.08 Fees. (a) Commitment Fee. The Borrower shall pay to the
Administrative Agent for the account of the Lenders a commitment fee, (i) from
the date hereof in the case of each Initial Lender and from the effective date
specified in the Assignment and Acceptance pursuant to which it became a Lender
in the case of each other Lender until the Termination Date, payable in arrears
quarterly on the last Business Day of each fiscal quarter of the Borrower ending
in March, June, September and December, commencing on December 31, 2009 (or if
the Effective Date occurs after December 31, 2009, March 31, 2010), and on the
Termination Date, at the Applicable Percentage in effect from time to time on
the average daily Unused Revolving Credit Commitment of such Lender during such
quarter; provided, however, that no commitment fee shall accrue on any of the
Commitments of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender.
          (b) Letter of Credit Fees, Etc. (i) The Borrower shall pay to the
Administrative Agent for the account of each Lender a commission, payable in
arrears quarterly on the last Business Day of each fiscal quarter of the
Borrower ending in March, June, September and December, commencing December 31,
2009 (or if the Effective Date occurs after December 31, 2009, March 31, 2010),
and on the Termination Date, on such Lender’s Pro Rata

34



--------------------------------------------------------------------------------



 



Share of the average daily aggregate Available Amount during such quarter of all
Letters of Credit outstanding from time to time at the Applicable Margin for
Eurodollar Rate Advances under the Revolving Credit Facility. Upon the
occurrence and during the continuance of an Event of Default under
Section 6.01(a), the amount of commission payable by the Borrower under this
clause (b)(i) shall be increased by 2% per annum.
          (ii) The Borrower shall pay to each Issuing Bank, for its own account,
such commissions, issuance fees, fronting fees, transfer fees and other fees and
charges in connection with the issuance or administration of each Letter of
Credit as the Borrower and such Issuing Bank shall agree.
          (c) Administrative Agent’s Fees. The Borrower shall pay to the
Administrative Agent for its own account such fees as may from time to time be
agreed in writing between the Borrower and the Administrative Agent.
          SECTION 2.09 Conversion of Advances. (a) Optional. The Borrower may on
any Business Day, upon notice given to the Administrative Agent not later than
1:00 P.M. (New York City time) on (x) the third Business Day prior to the date
of the proposed Conversion of Advances from Base Rate Advances to Eurodollar
Rate Advances and (y) the first Business Day prior to the date of the proposed
Conversion of Advances from Eurodollar Rate Advances to Base Rate Advances and
subject to the provisions of Section 2.10, Convert all or any portion of the
Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that the Borrower shall pay any amounts owing pursuant
to Section 9.04(c) in connection with any Conversion of Eurodollar Rate Advances
into Base Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(c), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(c) and each Conversion of Advances
comprising part of the same Borrowing under any Facility shall be made ratably
among the Appropriate Lenders in accordance with their Commitments under such
Facility. Each such notice of Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for such Advances. Each notice of
Conversion shall be irrevocable and binding on the Borrower.
          (b) Mandatory. (i) On the date on which the aggregate unpaid principal
amount of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $1,000,000, such Advances shall
automatically Convert into Base Rate Advances.
          (ii) If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent will forthwith so notify the Borrower and the Appropriate
Lenders, whereupon each such Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance.

35



--------------------------------------------------------------------------------



 



          (iii) Upon the occurrence and during the continuance of any Default
under Section 6.01(a), (x) each Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (y) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.
          SECTION 2.10 Increased Costs, Etc. (a) If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation after the Effective Date or (ii) the compliance with any guideline or
request from any central bank or other governmental authority (whether or not
having the force of law) promulgated or made after the Effective Date, there
shall be any increase in the cost to any Lender Party of agreeing to make or of
making, funding or maintaining Eurodollar Rate Advances or of agreeing to issue
or of issuing or maintaining or participating in Letters of Credit or of
agreeing to make or of making or maintaining Letter of Credit Advances
(excluding, for purposes of this Section 2.10, any such increased costs
resulting from (x) Taxes or Other Taxes (as to which Section 2.12 shall govern)
and (y) changes in the basis of taxation of overall net income or overall gross
income by the United States or by the foreign jurisdiction or state under the
laws of which such Lender Party is organized or has its Applicable Lending
Office or any political subdivision thereof), then the Borrower shall from time
to time, within three Business Days after any demand by such Lender Party (with
a copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender Party additional amounts sufficient to
compensate such Lender Party for such increased cost; provided that (i) the
Borrower shall not be required to compensate a Lender Party for costs under this
Section 2.10(a) arising more than 180 days prior to the date that such Lender
Party notifies the Borrower of the event giving rise to such costs and of such
Lender Party’s intention to claim compensation therefor and (ii) if the event
giving rise to such costs is retroactive, then the 180-day period referred to in
clause (i) shall be extended to include the period of retroactive effect
thereof; provided further that each Lender Party claiming additional amounts
under this Section 2.10(a) agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Applicable Lending Office if the making of such a designation would avoid the
need for, or reduce the amount of, such increased cost that may thereafter
accrue and would not, in the reasonable judgment of such Lender Party, be
otherwise disadvantageous to such Lender Party. A certificate as to the amount
of such increased cost, submitted to the Borrower by such Lender Party, shall be
conclusive and binding for all purposes, absent manifest error.
          (b) If any Lender Party determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) promulgated or
made after the Effective Date affects or would affect the amount of capital
required or expected to be maintained by such Lender Party or any corporation
controlling such Lender Party and that the amount of such capital is increased
by or based upon the existence of such Lender Party’s commitment to lend or to
issue or participate in Letters of Credit hereunder and other commitments of
such type or the issuance or maintenance of or participation in the Letters of
Credit (or similar Guaranteed Debts), then, within three Business Days of any
demand by such Lender Party or such corporation (with a copy of such demand to
the Administrative Agent), the Borrower shall pay to the Administrative Agent
for the account of such Lender Party, from time to time as specified by such
Lender Party, additional amounts sufficient to compensate such Lender Party in
the light of such circumstances, to the

36



--------------------------------------------------------------------------------



 



extent that such Lender Party reasonably determines such increase in capital to
be allocable to the existence of such Lender Party’s commitment to lend or to
issue or participate in Letters of Credit hereunder or to the issuance or
maintenance of or participation in any Letters of Credit; provided that (i) the
Borrower shall not be required to compensate a Lender Party for increased
capital under this Section 2.10(b) arising more than 180 days prior to the date
that such Lender Party notifies the Borrower of the event giving rise to such
costs and of such Lender Party’s intention to claim compensation therefor and
(ii) if the event giving rise to such increased capital is retroactive, then the
180-day period referred to in clause (i) shall be extended to include the period
of retroactive effect thereof. A certificate as to such amounts submitted to the
Borrower by such Lender Party shall be conclusive and binding for all purposes,
absent manifest error; provided further that each Lender Party claiming
additional amounts under this Section 2.10(b) agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
mitigate the amount of such increased amounts to the extent that such efforts
would not, in the reasonable judgment of such Lender Party, be otherwise
disadvantageous to such Lender Party.
          (c) If, with respect to any Eurodollar Rate Advances under any
Facility, Lenders owed at least a majority of the then aggregate unpaid
principal amount thereof notify the Administrative Agent that the Eurodollar
Rate for any Interest Period for such Advances will not adequately reflect the
cost to such Lenders of making, funding or maintaining their Eurodollar Rate
Advances for such Interest Period, the Administrative Agent shall forthwith so
notify the Borrower and the Appropriate Lenders, whereupon (i) each such
Eurodollar Rate Advance under such Facility will automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance
and (ii) the obligation of the Appropriate Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Lenders have determined
that the circumstances causing such suspension no longer exist and any Notice of
Borrowing or notice of Conversion given by the Borrower with respect to
Eurodollar Rate Advances which have not yet been incurred (including by way of
Conversion) shall be deemed rescinded by the Borrower.
          (d) Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance under each
Facility under which such Lender has a Commitment will automatically, upon such
demand, Convert into a Base Rate Advance and (ii) the obligation of the
Appropriate Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided, however, that, before making any such
demand, such Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Eurodollar Lending Office if the making of such a designation would allow such
Lender or its Eurodollar Lending Office to continue to perform its obligations
to make Eurodollar Rate Advances or to continue to fund or maintain Eurodollar
Rate Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

37



--------------------------------------------------------------------------------



 



          SECTION 2.11 Payments and Computations. (a) The Borrower shall make
each payment hereunder and under the other Loan Documents, irrespective of any
right of counterclaim or set-off (except as otherwise provided in Section 2.15),
not later than 11:00 A.M. (New York City time) on the day when due in U.S.
dollars to the Administrative Agent at the Administrative Agent’s Account in
same day funds, with payments being received by the Administrative Agent after
such time being deemed to have been received on the next succeeding Business
Day. The Administrative Agent will promptly thereafter cause like funds to be
distributed (i) if such payment by the Borrower is in respect of principal,
interest, commitment fees or any other Obligation then payable hereunder and
under the other Loan Documents to more than one Lender Party, to such Lender
Parties for the account of their respective Applicable Lending Offices ratably
in accordance with the amounts of such respective Obligations then payable to
such Lender Parties and (ii) if such payment by the Borrower is in respect of
any Obligation then payable hereunder to one Lender Party, to such Lender Party
for the account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon its acceptance of an
Assignment and Acceptance and recording of the information contained therein in
the Register pursuant to Section 9.07(d), from and after the effective date of
such Assignment and Acceptance, the Administrative Agent shall make all payments
hereunder and under the other Loan Documents in respect of the interest assigned
thereby to the assignee thereunder, and the parties to such Assignment and
Acceptance shall make all appropriate adjustments in such payments for periods
prior to such effective date directly between themselves.
          (b) All computations of interest based on the Base Rate shall be made
by the Administrative Agent on the basis of a year of 365 or 366 days, as the
case may be, and all computations of interest based on the Eurodollar Rate or
the Federal Funds Rate and of fees and Letter of Credit commissions shall be
made by the Administrative Agent on the basis of a year of 360 days, in each
case for the actual number of days (including the first day but excluding the
last day) occurring in the period for which such interest, fees or commissions
are payable. Each determination by the Administrative Agent of an interest rate,
fee or commission hereunder shall be conclusive and binding for all purposes,
absent manifest error.
          (c) Whenever any payment hereunder or under the other Loan Documents
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or commitment or
letter of credit fee or commission, as the case may be; provided, however, that,
if such extension would cause payment of interest on or principal of Eurodollar
Rate Advances to be made in the next following calendar month, such payment
shall be made on the next preceding Business Day.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the Administrative Agent, each such Lender Party shall repay to the
Administrative Agent forthwith

38



--------------------------------------------------------------------------------



 



on demand such amount distributed to such Lender Party together with interest
thereon, for each day from the date such amount is distributed to such Lender
Party until the date such Lender Party repays such amount to the Administrative
Agent, at the Federal Funds Rate.
          (e) If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the Advances or the
Facility to which, or the manner in which, such funds are to be applied, the
Administrative Agent may, but shall not be obligated to, upon notice to the
Borrower, elect to distribute such funds to each of the Lender Parties in
accordance with such Lender Party’s pro rata share of the sum of (i) the
aggregate principal amount of all Advances outstanding at such time and (ii) the
aggregate Available Amount of all Letters of Credit outstanding at such time, in
repayment or prepayment of such of the outstanding Advances or other Obligations
then owing to such Lender Party.
          SECTION 2.12 Taxes. (a) Any and all payments by any Loan Party to or
for the account of any Lender Party or the Administrative Agent hereunder or
under any other Loan Document shall be made, in accordance with Section 2.11 or
the applicable provisions of such other Loan Document, if any, free and clear of
and without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding, in the case of each Lender Party and the Administrative Agent, taxes
that are imposed on its overall net income by the United States and taxes that
are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction under the laws of which such
Lender Party or the Administrative Agent, as the case may be, is organized or
any political subdivision thereof and, in the case of each Lender Party, taxes
that are imposed on its overall net income (and franchise taxes imposed in lieu
thereof) by the state or foreign jurisdiction of such Lender Party’s Applicable
Lending Office or any political subdivision thereof (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under any other Loan Document being hereinafter
referred to as “Taxes”). If any Loan Party shall be required by law to deduct
any Taxes from or in respect of any sum payable hereunder or under any other
Loan Document to any Lender Party or the Administrative Agent, (i) the sum
payable by such Loan Party shall be increased as may be necessary so that after
such Loan Party and the Administrative Agent have made all required deductions
(including deductions applicable to additional sums payable under this
Section 2.12) such Lender Party or the Administrative Agent, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) such Loan Party shall make all such deductions and
(iii) such Loan Party shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law.
          (b) In addition, each Loan Party shall pay any present or future
stamp, documentary, excise, property, intangible, mortgage recording or similar
taxes, charges or levies that arise from any payment made by such Loan Party
hereunder or under any other Loan Documents or from the execution, delivery or
registration of, performance under, or otherwise with respect to, this Agreement
or the other Loan Documents (hereinafter referred to as “Other Taxes”).
          (c) The Loan Parties shall indemnify each Lender Party and the
Administrative Agent for and hold them harmless against the full amount of Taxes
and Other

39



--------------------------------------------------------------------------------



 



Taxes, and for the full amount of taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.12, imposed on or paid by
such Lender Party or the Administrative Agent (as the case may be) and any
liability (including penalties, additions to tax, interest and expenses) arising
therefrom or with respect thereto. This indemnification shall be made within
30 days from the date such Lender Party or the Administrative Agent (as the case
may be) makes written demand therefor.
          (d) Within 30 days after the date of any payment of Taxes, the
appropriate Loan Party shall furnish to the Administrative Agent, at its address
referred to in Section 9.02, the original or a certified copy of a receipt
evidencing such payment, to the extent such a receipt is issued therefor, or
other written proof of payment thereof that is reasonably satisfactory to the
Administrative Agent. In the case of any payment hereunder or under the other
Loan Documents by or on behalf of a Loan Party through an account or branch
outside the United States or by or on behalf of a Loan Party by a payor that is
not a United States person, if such Loan Party determines that no Taxes are
payable in respect thereof, such Loan Party shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Taxes. For purposes of subsections (d) and (e) of this Section 2.12,
the terms “United States” and “United States person” shall have the meanings
specified in Section 7701 of the Internal Revenue Code.
          (e) Each Lender Party organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time thereafter
as reasonably requested in writing by the Borrower (but only so long thereafter
as such Lender Party remains lawfully able to do so), provide each of the
Administrative Agent and the Borrower with two original Internal Revenue Service
Forms W-8BEN or W-8ECI or (in the case of a Lender Party that has certified in
writing to the Administrative Agent that it is not (i) a “bank” as described in
Section 881(c)(3)(A) of the Internal Revenue Code), (ii) a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of any Loan Party or (iii) a controlled foreign corporation related to any
Loan Party (within the meaning of Section 864(d)(4) of the Internal Revenue
Code), Internal Revenue Service Form W-8BEN, as appropriate, or any successor or
other form prescribed by the Internal Revenue Service, certifying that such
Lender Party is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or any other Loan
Document or, in the case of a Lender Party that has certified that it is not a
“bank” as described above, certifying that such Lender Party is a foreign
corporation, partnership, estate or trust. If the forms provided by a Lender
Party at the time such Lender Party first becomes a party to this Agreement
indicate a United States interest withholding tax rate in excess of zero,
withholding tax at such rate shall be considered excluded from Taxes unless and
until such Lender Party provides the appropriate forms certifying that a lesser
rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such forms; provided,
however, that if, at the effective date of the Assignment and Acceptance
pursuant to which a Lender Party becomes a party to this Agreement, the Lender
Party assignor was entitled to payments under subsection (a) of this
Section 2.12 in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise

40



--------------------------------------------------------------------------------



 



includable in Taxes) United States withholding tax, if any, applicable with
respect to the Lender Party assignee on such date.
          (f) For any period with respect to which a Lender Party has failed to
provide the Borrower with the appropriate form, certificate or other document
described in subsection (e) above (other than if such failure is due to a change
in law, or in the interpretation or application thereof, occurring after the
date on which a form, certificate or other document originally was required to
be provided or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender Party shall not be entitled to
indemnification under subsection (a) or (c) of this Section 2.12 with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender Party become subject to Taxes because of its failure to
deliver a form, certificate or other document required hereunder, the Loan
Parties shall take such steps as such Lender Party shall reasonably request to
assist such Lender Party to recover such Taxes.
          (g) If the Administrative Agent or any Lender Party determines, in its
sole discretion, that it has finally and irrevocably received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 2.12, it shall pay over such refund to the appropriate Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Loan Party under this Section 2.12 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender Party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the request of the Administrative
Agent or such Lender Party, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender Party in the
event the Administrative Agent or such Lender Party is required to repay such
refund to such Governmental Authority. This section shall not be construed to
require the Administrative Agent or any Lender Party to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Loan Party or any other Person.
          (h) Each Lender shall notify the Borrower of any event occurring after
the Effective Date entitling such Lender to compensation under this Section 2.12
as promptly as practicable, but in any event within 180 days, after such Lender
obtains actual knowledge thereof; provided that if any Lender fails to give such
notice within 180 days after it obtains actual knowledge of such an event, such
Lender shall, with respect to compensation payable under this Section 2.12, not
be entitled to payment for penalty and interest incurred more than 180 days
prior to the date that such Lender does give such notice.
          SECTION 2.13 Sharing of Payments, Etc. If any Lender Party shall
obtain at any time any payment (whether voluntary, involuntary, through the
exercise of any right of set-off, or otherwise, other than as a result of an
assignment pursuant to Section 9.07) (a) on account of Obligations due and
payable to such Lender Party hereunder and under the other Loan Documents at
such time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations due and payable to such Lender Party at such time to
(ii) the aggregate amount of the Obligations due and payable to all Lender
Parties hereunder and under

41



--------------------------------------------------------------------------------



 



the other Loan Documents at such time) of payments on account of the Obligations
due and payable to all Lender Parties hereunder and under the other Loan
Documents at such time obtained by all the Lender Parties at such time or (b) on
account of Obligations owing (but not due and payable) to such Lender Party
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the other Loan Documents at such time) of payments on account of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the other Loan Documents at such time obtained by all of the Lender
Parties at such time, such Lender Party shall forthwith purchase from the other
Lender Parties such interests or participating interests in the Obligations due
and payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender Party to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender Party, such purchase from each
other Lender Party shall be rescinded and such other Lender Party shall repay to
the purchasing Lender Party the purchase price to the extent of such Lender
Party’s ratable share (according to the proportion of (i) the purchase price
paid to such Lender Party to (ii) the aggregate purchase price paid to all
Lender Parties) of such recovery together with an amount equal to such Lender
Party’s ratable share (according to the proportion of (i) the amount of such
other Lender Party’s required repayment to (ii) the total amount so recovered
from the purchasing Lender Party) of any interest or other amount paid or
payable by the purchasing Lender Party in respect of the total amount so
recovered; and provided further that, so long as the Advances shall not have
become due and payable pursuant to Section 6.01, any excess payment received by
any Appropriate Lender shall be shared on a pro rata basis only with other
Appropriate Lenders. The Loan Parties agree that any Lender Party so purchasing
an interest or participating interest from another Lender Party pursuant to this
Section 2.13 may, to the fullest extent permitted by applicable law, exercise
all its rights of payment (including the right of set-off) with respect to such
interest or participating interest, as the case may be, as fully as if such
Lender Party were the direct creditor of the Loan Parties in the amount of such
interest or participating interest, as the case may be.
          SECTION 2.14 Use of Proceeds. The proceeds of the Revolving Credit
Advances and issuances of Letters of Credit shall be available (and the Borrower
agrees that it shall use such proceeds and Letters of Credit) solely to fund
working capital needs and for general corporate purposes of the Borrower and its
Subsidiaries.
          SECTION 2.15 Defaulting Lenders. (a) In the event that, at any one
time, (i) any Lender Party shall be a Defaulting Lender, (ii) such Defaulting
Lender shall owe a Defaulted Advance to the Borrower and (iii) the Borrower
shall be required to make any payment hereunder or under any other Loan Document
to or for the account of such Defaulting Lender, then the Borrower may, so long
as no Default shall occur or be continuing at such time and to the fullest
extent permitted by applicable law, set off and otherwise apply the Obligation
of the Borrower to make such payment to or for the account of such Defaulting
Lender against the obligation of such Defaulting Lender to make such Defaulted
Advance. In the event that, on any date, the Borrower shall so set off and
otherwise apply its obligation to make any such payment against the obligation
of such Defaulting Lender to make any such Defaulted Advance on or prior to such
date, the amount so set off and otherwise applied by the Borrower shall

42



--------------------------------------------------------------------------------



 



constitute for all purposes of this Agreement and the other Loan Documents an
Advance by such Defaulting Lender made on the date of such setoff under the
Facility pursuant to which such Defaulted Advance was originally required to
have been made pursuant to Section 2.01. Such Advance shall be considered, for
all purposes of this Agreement, to comprise part of the Borrowing in connection
with which such Defaulted Advance was originally required to have been made
pursuant to Section 2.01, even if the other Advances comprising such Borrowing
shall be Eurodollar Rate Advances on the date such Advance is deemed to be made
pursuant to this subsection (a). The Borrower shall notify the Administrative
Agent at any time the Borrower exercises its right of set-off pursuant to this
subsection (a) and shall set forth in such notice (A) the name of the Defaulting
Lender and the Defaulted Advance required to be made by such Defaulting Lender
and (B) the amount set off and otherwise applied in respect of such Defaulted
Advance pursuant to this subsection (a). Any portion of such payment otherwise
required to be made by the Borrower to or for the account of such Defaulting
Lender which is paid by the Borrower, after giving effect to the amount set off
and otherwise applied by the Borrower pursuant to this subsection (a), shall be
applied by the Administrative Agent as specified in subsection (b) or (c) of
this Section 2.15.
          (b) In the event that, at any one time, (i) any Lender Party shall be
a Defaulting Lender, (ii) such Defaulting Lender shall owe a Defaulted Amount to
the Administrative Agent or any of the other Lender Parties and (iii) the
Borrower shall make any payment hereunder or under any other Loan Document to
the Administrative Agent for the account of such Defaulting Lender, then the
Administrative Agent may, on its behalf or on behalf of such other Lender
Parties and to the fullest extent permitted by applicable law, apply at such
time the amount so paid by the Borrower to or for the account of such Defaulting
Lender to the payment of each such Defaulted Amount to the extent required to
pay such Defaulted Amount. In the event that the Administrative Agent shall so
apply any such amount to the payment of any such Defaulted Amount on any date,
the amount so applied by the Administrative Agent shall constitute for all
purposes of this Agreement and the other Loan Documents payment, to such extent,
of such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to itself or such other Lender Parties
in the following order of priority:
          (i) first, to the Administrative Agent for any Defaulted Amounts then
owing to it, in its capacity as such;
          (ii) second, to the Issuing Banks and the Swing Line Bank for any
Defaulted Amounts then owing to them, in their capacities as such, ratably in
accordance with such respective Defaulted Amounts then owing to the Issuing
Banks and the Swing Line Bank; and
          (iii) third, to any other Lender Parties for any Defaulted Amounts
then owing to such other Lender Parties, ratably in accordance with such
respective Defaulted Amounts then owing to such other Lender Parties.
Any portion of such amount paid by the Borrower for the account of such
Defaulting Lender remaining after giving effect to the amount applied by the
Administrative Agent pursuant to this

43



--------------------------------------------------------------------------------



 



subsection (b) shall be applied by the Administrative Agent as specified in
subsection (c) of this Section 2.15.
          (c) In the event that, at any one time, (i) any Lender Party shall be
a Defaulting Lender, (ii) such Defaulting Lender shall not owe a Defaulted
Advance or a Defaulted Amount and (iii) the Borrower, the Administrative Agent
or any other Lender Party shall be required to pay or distribute any amount
hereunder or under any other Loan Document to or for the account of such
Defaulting Lender, then the Borrower or the Administrative Agent or such other
Lender Party shall pay such amount to the Administrative Agent to be held by the
Administrative Agent, to the fullest extent permitted by applicable law, in
escrow or the Administrative Agent shall, to the fullest extent permitted by
applicable law, hold in escrow such amount otherwise held by it. Any funds held
by the Administrative Agent in escrow under this subsection (c) shall be
deposited by the Administrative Agent in an account with Citibank, N.A. or
another commercial bank selected by the Administrative Agent (the “Escrow
Bank”), in the name and under the control of the Administrative Agent, but
subject to the provisions of this subsection (c). The terms applicable to such
account, including the rate of interest payable with respect to the credit
balance of such account from time to time, shall be the Escrow Bank’s standard
terms applicable to escrow accounts maintained with it. Any interest credited to
such account from time to time shall be held by the Administrative Agent in
escrow under, and applied by the Administrative Agent from time to time in
accordance with the provisions of, this subsection (c). The Administrative Agent
shall, to the fullest extent permitted by applicable law, apply all funds so
held in escrow from time to time to the extent necessary to make any Advances
required to be made by such Defaulting Lender and to pay any amount payable by
such Defaulting Lender hereunder and under the other Loan Documents to the
Administrative Agent or any other Lender Party, as and when such Advances or
amounts are required to be made or paid and, if the amount so held in escrow
shall at any time be insufficient to make and pay all such Advances and amounts
required to be made or paid at such time, in the following order of priority:
          (i) first, to the Administrative Agent for any amounts then due and
payable by such Defaulting Lender to it hereunder, in its capacity as such;
          (ii) second, to the Issuing Banks and the Swing Line Bank for any
amounts then due and payable to them hereunder, in their capacities as such, by
such Defaulting Lender, ratably in accordance with such respective amounts then
due and payable to the Issuing Banks and the Swing Line Bank;
          (iii) third, to any other Lender Parties for any amount then due and
payable by such Defaulting Lender to such other Lender Parties hereunder,
ratably in accordance with such respective amounts then due and payable to such
other Lender Parties; and
          (iv) fourth, to the Borrower for any Advance then required to be made
by such Defaulting Lender pursuant to a Commitment of such Defaulting Lender.
In the event that any Lender Party that is a Defaulting Lender shall, at any
time, cease to be a Defaulting Lender, any funds held by the Administrative
Agent in escrow at such time with

44



--------------------------------------------------------------------------------



 



respect to such Lender Party shall be distributed by the Administrative Agent to
such Lender Party and applied by such Lender Party to the Obligations owing to
such Lender Party at such time under this Agreement and the other Loan Documents
ratably in accordance with the respective amounts of such Obligations
outstanding at such time.
          (d) The rights and remedies against a Defaulting Lender under this
Section 2.15 are in addition to other rights and remedies that the Borrower may
have against such Defaulting Lender with respect to any Defaulted Advance and
that the Administrative Agent or any Lender Party may have against such
Defaulting Lender with respect to any Defaulted Amount.
          SECTION 2.16 Evidence of Debt. (a) Each Lender Party shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Advance owing to
such Lender Party from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. The
Borrower agrees that upon notice by any Lender Party to the Borrower (with a
copy of such notice to the Administrative Agent) to the effect that a promissory
note or other evidence of indebtedness is required or appropriate in order for
such Lender Party to evidence (whether for purposes of pledge, enforcement or
otherwise) the Advances owing to, or to be made by, such Lender Party, the
Borrower shall promptly execute and deliver to such Lender Party, with a copy to
the Administrative Agent, a Note in substantially the form of Exhibit A hereto,
payable to the order of such Lender Party in a principal amount equal to the
Revolving Credit Commitment of such Lender Party. All references to Notes in the
Loan Documents shall mean Notes, if any, to the extent issued hereunder.
          (b) The Register maintained by the Administrative Agent pursuant to
Section 9.07(d) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Borrowing made hereunder, the Type of Advances
comprising such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender Party hereunder and
(iv) the amount of any sum received by the Administrative Agent from the
Borrower hereunder and each Lender Party’s share thereof.
          (c) Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender Party in its
account or accounts pursuant to subsection (a) above, shall be prima facie
evidence of the amount of principal and interest due and payable or to become
due and payable from the Borrower to, in the case of the Register, each Lender
Party and, in the case of such account or accounts, such Lender Party, under
this Agreement, absent manifest error; provided, however, that the failure of
the Administrative Agent or such Lender Party to make an entry, or any finding
that an entry is incorrect, in the Register or such account or accounts shall
not limit or otherwise affect the obligations of the Borrower under this
Agreement.
ARTICLE III

45



--------------------------------------------------------------------------------



 



CONDITIONS TO EFFECTIVENESS AND OF LENDING AND
ISSUANCES OF LETTERS OF CREDIT
          SECTION 3.01 Conditions Precedent. This Agreement shall become
effective on and as of the first Business Day (the “Effective Date”) on which
the following conditions precedent have been satisfied or, pursuant to
Section 9.01(a)(i), waived (it being understood that if the Effective Date shall
not occur on or before January 31, 2010, this Agreement shall be void ab
initio):
     (a) The Administrative Agent shall have received on or before the Effective
Date the following, each dated such day (unless otherwise specified), in form
and substance reasonably satisfactory to the Administrative Agent (unless
otherwise specified):
     (i) The Notes payable to the order of any Lender requesting the same
pursuant to the terms of Section 2.16; provided that with respect to any Lender
issued a note under the Existing Credit Agreement, such note shall have been
returned to the Borrower for cancellation on or before the Effective Date.
     (ii) Certified copies of the resolutions of the Board of Directors (or
similar constitutive body) of each Loan Party approving the financing
transactions evidenced hereby and each Loan Document to which it is or is to be
a party, and of all documents evidencing other necessary corporate, limited
liability company or other organizational action and governmental and other
third party approvals and consents, if any, with respect to the financing
transactions evidenced hereby and each Loan Document to which it is or is to be
a party.
     (iii) A copy of a certificate of the Secretary of State of the jurisdiction
of organization of each Loan Party, dated reasonably near the Effective Date
certifying (A) as to a true and correct copy of the charter (or similar
constitutive document) of such Loan Party and each amendment thereto on file in
such Secretary’s office and (B) that (1) such amendments are the only amendments
to such Loan Party’s charter (or similar constitutive document) on file in such
Secretary’s office, (2) such Loan Party has paid all franchise taxes to the date
of such certificate and (3) such Loan Party is duly organized and in good
standing or presently subsisting under the laws of the State of the jurisdiction
of its organization.
     (iv) A certificate of each Loan Party signed on behalf of such Loan Party
by its President or a Vice President or its Secretary or any Assistant
Secretary, dated the Effective Date (the statements made in which certificate
shall be true on and as of the Effective Date), certifying as to (A) the absence
of any amendments to the charter (or similar constitutive document) of such Loan
Party since the date of the Secretary of State’s certificate referred to in
Section 3.01(a)(iii), (B) a true and correct copy of the bylaws (or similar
constitutive document) of such Loan Party as in effect on the date on which the
resolutions referred to in Section 3.01(a)(ii) were adopted and on the Effective

46



--------------------------------------------------------------------------------



 



Date and (C) the due organization and, to the extent applicable, good standing
or valid existence of such Loan Party organized under the laws of the
jurisdiction of its organization, and the absence of any proceeding for the
dissolution or liquidation of such Loan Party.
     (v) A certificate of the Chief Financial Officer of the Borrower, dated the
Effective Date (the statements made in which certificate shall be true on and as
of the Effective Date), certifying as to (A) the truth in all material respects
of the representations and warranties contained in the Loan Documents as though
made on and as of the Effective Date and (B) the absence of any event occurring
and continuing that constitutes a Default.
     (vi) A certificate of the Secretary or an Assistant Secretary of each Loan
Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is or is to be a party.
     (vii) A favorable opinion of Sidley Austin LLP, special counsel for the
Loan Parties, in form and substance reasonably satisfactory to the
Administrative Agent.
     (viii) Schedules hereto (other than Schedule I hereto) in form and
substance reasonably satisfactory to the Lenders; provided that notwithstanding
anything to the contrary contained in any Loan Document, the Lenders shall be
deemed to be satisfied with the Schedules hereto if such Schedules shall have
been made available to the Lenders for at least two Business Days and either
(A) the Administrative Agent shall not have received any objection from any
Lender to such Schedules or (B) the Administrative Agent shall have received
objections to such Schedules from one or more Lenders but each such Lender shall
have withdrawn such objections either after such Schedules shall have been
modified (which may be made during such two Business Days) or for any other
reason.
     (b) The Administrative Agent shall be reasonably satisfied that all
Obligations in respect of the Term A Advances and Term B Advances, in each case
under and as defined in the Existing Credit Agreement, including, without
limitation, all principal thereof and interest thereon, but excluding any
unasserted contingent claim for indemnity, shall have been prepaid in full with
proceeds of unsecured Debt and, if applicable, cash on hand.
     (c) The Borrower shall have paid all accrued fees of the Administrative
Agent and the Lenders due and payable pursuant to the Fee Letter and all accrued
reasonable, out-of-pocket expenses of the Syndication Agent (including the
accrued reasonable fees and expenses of Shearman & Sterling LLP and, to the
extent reasonably required, local counsel with respect to guarantee matters) to
the extent invoices shall have been presented to the Borrower prior to the
Effective Date with respect thereto.

47



--------------------------------------------------------------------------------



 



          SECTION 3.02 Conditions Precedent to Each Borrowing and Issuance and
Renewal. The obligation of each Appropriate Lender to make an Advance (other
than a Letter of Credit Advance made by an Issuing Bank or a Lender pursuant to
Section 2.03(c) and a Swing Line Advance made by a Lender pursuant to
Section 2.02(b)) on the occasion of each Borrowing (including the initial
Borrowing), and the obligation of each Issuing Bank to issue a Letter of Credit
(including the initial issuance) or renew a Letter of Credit and the right of
the Borrower to request a Swing Line Borrowing, shall be subject to the further
conditions precedent that on the date of such Borrowing or issuance or renewal
the following statements shall be true (and each of the giving of the applicable
Notice of Borrowing, Notice of Swing Line Borrowing, Notice of Issuance or
Notice of Renewal and the acceptance by the Borrower of the proceeds of such
Borrowing or of such Letter of Credit or the renewal of such Letter of Credit
shall constitute a representation and warranty by the Borrower that both on the
date of such notice and on the date of such Borrowing or issuance or renewal
such statements are true):
     (a) the representations and warranties contained in each Loan Document are
correct in all material respects on and as of such date, before and after giving
effect to such Borrowing or issuance or renewal and to the application of the
proceeds therefrom, as though made on and as of such date, other than any such
representations or warranties that, by their terms, refer to a specific date
other than the date of such Borrowing or issuance or renewal, in which case as
of such specific date; and
     (b) no Default has occurred and is continuing, or would result from such
Borrowing or issuance or renewal or from the application of the proceeds
therefrom;
          SECTION 3.03 Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender Party shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lender Parties unless an
officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
Party prior to the Effective Date specifying its objection thereto.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01 Representations and Warranties of the Borrower. The
Borrower represents and warrants as follows:
     (a) Each Loan Party and each of its Subsidiaries (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and (to the extent applicable in the jurisdiction of its formation) in
good standing under the laws of the jurisdiction of its formation, (ii) except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, is duly qualified and
in good standing as a foreign corporation or company in each other jurisdiction
in which it owns or leases property or in which the conduct of its business
requires it to so qualify or be licensed and (iii) has all requisite corporate,
limited liability

48



--------------------------------------------------------------------------------



 



company or partnership (as applicable) power and authority (including, without
limitation, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, all
Governmental Authorizations) to own or lease and operate its properties and to
carry on its business as now conducted.
     (b) Set forth on Schedule 4.01(b) hereto is a complete and accurate list of
all Loan Parties as of the date hereof, showing as of the date hereof (as to
each Loan Party) the jurisdiction of its organization, the address of its
principal place of business and its U.S. taxpayer identification number or, in
the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its organization. The copy of the charter of each Loan Party and
each amendment thereto provided pursuant to Section 3.01(a)(iii) is a true and
correct copy of each such document as of the date hereof, each of which is valid
and in full force and effect as of the date hereof.
     (c) Set forth on Schedule 4.01(c) hereto is a complete and accurate list of
all Subsidiaries of each Loan Party as of the date hereof, showing as of the
date hereof (as to each such Subsidiary) the jurisdiction of its formation, the
number of shares, membership interests or partnership interests (as applicable)
of each class of its Equity Interests authorized, and the number outstanding, on
the date hereof and the percentage of each such class of its Equity Interests
owned (directly or indirectly) by such Loan Party and the number of shares
covered by all outstanding options, warrants, rights of conversion or purchase
and similar rights at the date hereof. All of the outstanding Equity Interests
in each Loan Party’s Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by such Loan Party or one or more of its
Subsidiaries free and clear of all Liens, except Permitted Liens.
     (d) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be a party, and the consummation of the
financing transactions evidenced by each Loan Document to which it is a party,
are within such Loan Party’s corporate, limited liability company or limited
partnership (as applicable) powers, have been duly authorized by all necessary
corporate, limited liability company or limited partnership (as applicable)
action, and do not (i) contravene such Loan Party’s charter, bylaws, limited
liability company agreement, partnership agreement or other constituent
documents, (ii) violate any law, rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any loan agreement, indenture, mortgage,
deed of trust, material lease or other material contract or instrument binding
on or affecting any Loan Party, any of its Subsidiaries or any of their
properties or (iv) result in or require the creation or imposition of any Lien
upon or with respect to any of the properties of any Loan Party or any of its
Subsidiaries.
     (e) No Governmental Authorization, and no notice to or filing with, any
Governmental Authority or any other third party is required for (i) the due
execution, delivery, recordation, filing or performance by any Loan Party of any
Loan Document to

49



--------------------------------------------------------------------------------



 



which it is or is to be a party, or for the consummation of the financing
transactions described herein or (ii) the exercise by the Administrative Agent
or any Lender Party of its rights under the Loan Documents, except with respect
to the exercise of any remedies with respect to, or any other transfer of, the
Equity Interests of any Broker-Dealer Subsidiary, giving all necessary notices
to third parties and obtaining all necessary Governmental Authorizations in
connection with such exercise of remedies or transfer including, without
limitation, to the extent required under NASD Rule 1017 or any similar rule
under the Commodities Exchange Act.
     (f) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
     (g) Except as set forth in the financial statements referred to in
Section 4.01(h), there is no action, suit, investigation, litigation or
proceeding affecting any Loan Party or any of its Subsidiaries, including any
Environmental Action, pending or, to the knowledge of any Loan Party, threatened
before any Governmental Authority or arbitrator that (i) could reasonably be
expected to have a Material Adverse Effect or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the financing transactions evidenced hereby and by the other Loan Documents.
     (h) The Consolidated balance sheet of the Borrower and its Subsidiaries as
at September 30, 2008, and the related Consolidated statement of income and
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the Fiscal Year then ended, accompanied by an unqualified opinion of Ernst &
Young LLP, independent public accountants, copies of which have been made
available to each Lender Party, fairly present in all material respects the
Consolidated financial condition of the Borrower and its Subsidiaries as at such
date and the Consolidated results of operations of the Borrower and its
Subsidiaries for the period ended on such date, all in accordance with generally
accepted accounting principles applied on a consistent basis, and since
September 30, 2008, there has been no Material Adverse Change.
     (i) The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Borrower and its Subsidiaries made available to
each Lender Party electing to receive the same pursuant to Section 5.03 were
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were reasonably believed to be reasonable in light of the conditions
existing at the time such forecasts were made available to each such Lender
Party, and represented, at the time of such forecasts were made available to
each such Lender Party, the Borrower’s best estimate of its future financial
performance (it being understood that any such projected financial information
is subject to significant uncertainties and contingencies, many of which are

50



--------------------------------------------------------------------------------



 



beyond the control of the Borrower, that the Borrower gives no assurance that
such future financial performance will be realized and that actual results may
differ from that in the forecasted financial information and such differences
may be material).
     (j) The Information Memorandum and all other information, exhibit or report
(other than financial projections and information of a general economic or
industry-specific nature) furnished or otherwise made available by or on behalf
of any Loan Party to the Administrative Agent or any Lender Party in connection
with the negotiation and syndication of the Loan Documents or pursuant to the
terms of the Loan Documents, taken as a whole (together with all registration
statements and periodic reports which the Borrower or any of its Subsidiaries
has filed with the Securities and Exchange Commission) as of the date furnished
or otherwise made available to the Administrative Agent or any Lender Party, do
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements made therein, in light of the
circumstances under which such statements were made, not materially misleading.
     (k) No proceeds of any Advance or drawings under any Letter of Credit will
be used for any purpose that violates, or which is inconsistent with, the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System of the United States, as in effect from time to time.
     (l) Neither any Loan Party nor any of its Subsidiaries is an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the Investment
Company Act of 1940, as amended. Neither the making of any Advances, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrower, nor the consummation of the other
transactions contemplated by the Loan Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.
     (m) The Borrower and its Subsidiaries are, taken as a whole, Solvent.
     (n) (i) Set forth on Schedule 4.01(n) hereto is a complete and accurate
list of all Plans and Multiemployer Plans as of the date hereof.
          (ii) No ERISA Event has occurred or is reasonably expected to occur
with respect to any Plan which could reasonably be expected to result in a
Material Adverse Effect.
          (iii) Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) for each Single Employer Plan, copies of which have
been filed with the Internal Revenue Service and furnished to the Lender
Parties, is complete and accurate and fairly presents the funding status of such
Single Employer Plan.
          (iv) Neither any Loan Party nor any ERISA Affiliate has incurred or to
the knowledge of any Loan Party or ERISA Affiliate, is reasonably expected to
incur any

51



--------------------------------------------------------------------------------



 



Withdrawal Liability to any Multiemployer Plan which could reasonably be
expected to result in a Material Adverse Effect.
          (v) Neither any Loan Party nor any ERISA Affiliate has been notified
by the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and, to the knowledge of any Loan Party or ERISA Affiliate, no such
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA.
     (o) The operations and properties of each Loan Party and each of its
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, and, to the Borrower’s knowledge, no
circumstances exist that could form the basis of an Environmental Action against
any Loan Party or any of its Subsidiaries or any of their properties that could
reasonably be expected to have a Material Adverse Effect.
     (p) Each Loan Party and each of its Subsidiaries and Affiliates has filed,
has caused to be filed or has been included in all Federal and State and other
material tax returns required to be filed by it and has paid all taxes due,
together with applicable interest and penalties, except (i) taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary, as applicable, has set aside on its books adequate reserves
or (ii) to the extent that the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.
     (q) Set forth on Schedule 4.01(q) hereto is a complete and accurate
description of all Surviving Debt (other than Surviving Debt to the extent the
aggregate amount (in principal or unfunded commitments) thereof does not exceed
$50,000,000) as of the date hereof, showing as of the date hereof the obligor
and the principal amount outstanding thereunder, the maturity date (if any)
thereof and the amortization schedule (if any) therefor.
     (r) Set forth on Schedule 4.01(r) hereto is a complete and accurate
description of all Liens on the property or assets of any Loan Party or any of
its Subsidiaries (other than Liens securing payment Obligations in an aggregate
amount for all such Liens not exceeding $75,000,000) as of the date hereof,
showing as of the date hereof the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Loan Party or
such Subsidiary subject thereto.
ARTICLE V
COVENANTS OF THE BORROWER
          SECTION 5.01 Affirmative Covenants. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:

52



--------------------------------------------------------------------------------



 



     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders that are material to the conduct of the business of the
Borrower and its Subsidiaries taken as a whole, such compliance to include,
without limitation, compliance with Environmental Laws, ERISA and the Racketeer
Influenced and Corrupt Organizations Chapter of the Organized Crime Control Act
of 1970.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings and as to which appropriate reserves are being maintained.
     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance in such amounts and covering such risks, and with such
deductibles or self-insurance retentions, as is usually carried by companies
engaged in similar businesses and owning similar properties in the same general
areas in which the Borrower or such Subsidiary operates.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain (i) its legal existence
and legal structure and (ii) to the extent material to the conduct of the
business of the Borrower and its Subsidiaries taken as a whole, its rights
(charter and statutory), permits, licenses, approvals, privileges and franchises
except, in the case of its Subsidiaries that are not Loan Parties, to the extent
the failure to do so could not reasonably be expected to have a Material Adverse
Effect; provided, however, that the Borrower and its Subsidiaries may consummate
any merger, consolidation, liquidation or dissolution permitted under
Section 5.02(d) or any sale, transfer or other disposition permitted under
Section 5.02(e).
     (e) Visitation Rights. At any reasonable time and from time to time, upon
reasonable prior notice, permit the Administrative Agent or any of the Lender
Parties, or any agents or representatives thereof, to examine and make copies of
and abstracts from the records and books of account of, and visit the properties
of, the Borrower and any of its Subsidiaries, and to discuss the affairs,
finances and accounts of the Borrower and any of its Subsidiaries with any of
their officers and with their independent certified public accountants; provided
that representatives of the Borrower shall have the opportunity to be present at
any meeting with its independent accountants; provided further that unless (x) a
Default has occurred and is continuing or (y) the Administrative Agent
reasonably believes an event has occurred that has a Material Adverse Effect,
(i) the Lenders shall coordinate the exercise of their visitation and inspection
rights under this Section 5.01(e) through the Administrative Agent and limit the
exercise of such rights to one time per Fiscal Year, and (ii) neither the
Borrower nor any of its Subsidiaries shall be required to pay or reimburse any
costs and expenses incurred by any Lender in connection with the exercise of
such rights.

53



--------------------------------------------------------------------------------



 



     (f) Keeping of Books. (i) Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which true and correct entries shall be
made of all material financial transactions and the assets and business of the
Borrower and each such Subsidiary and (ii) maintain, and cause each of its
Subsidiaries to maintain, a system of accounting established and maintained in
conformity, in all material respects, with generally accepted accounting
principles in effect from time to time.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted except to the extent that the failure
to do so could not reasonably be expected to have a Material Adverse Effect.
     (h) Covenant to Guarantee Obligations. Upon any Subsidiary of the Borrower
(other than any CFC or Broker-Dealer Subsidiary or any direct or indirect
Subsidiary of a CFC or Broker-Dealer Subsidiary) becoming a Significant
Subsidiary after the Effective Date (whether as a result of the formation or
acquisition of any new direct or indirect Significant Subsidiaries by any Loan
Party or otherwise), then in each case at the Borrower’s expense and within the
time period specified below (or such longer time period as the Administrative
Agent may agree):
     (i) within 60 days after such Subsidiary becoming a Significant Subsidiary
after the Effective Date, cause each such Subsidiary, and cause each direct and
indirect parent of such Subsidiary (if it has not already done so and provided
such parent is not a CFC or a Broker-Dealer Subsidiary or any direct or indirect
Subsidiary of a CFC or Broker-Dealer Subsidiary), to duly execute and deliver to
the Administrative Agent a guaranty or guaranty supplement, in form and
substance reasonably satisfactory to the Administrative Agent, guaranteeing the
Guaranteed Obligations,
     (ii) within 60 days after such Subsidiary becoming a Significant Subsidiary
after the Effective Date, deliver to the Administrative Agent, upon the request
of the Administrative Agent in its sole discretion, a signed copy of a favorable
opinion, addressed to the Administrative Agent and the other Lender Parties, of
counsel for such Subsidiary (and if applicable, its direct and indirect parents)
acceptable to the Administrative Agent (which counsel may be in-house counsel)
as to (1) such guaranties and guaranty supplements being legal, valid and
binding obligations of each Subsidiary party thereto enforceable in accordance
with their terms, and (2) such other matters as the Administrative Agent may
reasonably request,
     (iii) at any time and from time to time, cause each such Subsidiary, and
cause each direct and indirect parent of such Subsidiary (if it has not already
done so and provided such parent is not a CFC or a Broker-Dealer Subsidiary or
any direct or indirect Subsidiary of a CFC or Broker-Dealer Subsidiary), to
promptly execute and deliver any and all further instruments and documents and
take all

54



--------------------------------------------------------------------------------



 



such other action as the Administrative Agent may reasonably deem necessary or
desirable in obtaining the full benefits of such guaranties and assignments.
     (i) Further Assurances. (i) Promptly upon request by the Administrative
Agent, or any Lender Party through the Administrative Agent, correct, and cause
each of its Subsidiaries promptly to correct, any material defect or error that
may be discovered in any Loan Document to which it is a party or in the
execution or acknowledgment thereof, and
          (ii) Promptly upon request by the Administrative Agent, or any Lender
Party through the Administrative Agent, do, execute, acknowledge, deliver, any
and all such further acts and other instruments as the Administrative Agent, or
the Required Lenders through the Administrative Agent, may reasonably require
from time to time in order to carry out more effectively the purposes of the
Loan Documents, and cause each of its Subsidiaries to do so.
          SECTION 5.02 Negative Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will not, at any time:
     (a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of
its Subsidiaries to create, incur, assume or suffer to exist, any Lien on or
with respect to any of its properties of any character (including, without
limitation, accounts) whether now owned or hereafter acquired or, except to the
extent otherwise permitted under Section 5.02(e), assign, or permit any of its
Subsidiaries to assign, any accounts or other right to receive income, except:
     (i) Liens created under the Loan Documents;
     (ii) Permitted Liens;
     (iii) Liens on assets of Broker-Dealer Subsidiaries securing
“broker-dealer” or “commodity futures trading” financing of any Broker-Dealer
Subsidiary entered into in the ordinary course of business, including, without
limitation, borrowings collateralized by client assets in the ordinary course of
business; and
     (iv) Liens securing liabilities of the Borrower and its Subsidiaries in an
aggregate amount not to exceed at any time 7.5% of the total assets of the
Borrower and its Subsidiaries determined on a Consolidated basis in accordance
with GAAP, as shown on the most recent Consolidated balance sheet of the
Borrower and its Subsidiaries delivered pursuant to Section 5.03(b) or (c).
     (b) Debt. Permit any of its Subsidiaries to create, incur, assume or suffer
to exist, any Debt, except:
     (i) Debt under the Loan Documents;

55



--------------------------------------------------------------------------------



 



     (ii) the Surviving Debt, and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, any Surviving Debt; provided that
the terms of any such extending, refunding or refinancing Debt, and of any
agreement entered into and of any instrument issued in connection therewith, are
otherwise permitted by the Loan Documents; provided further that the principal
amount of such Surviving Debt shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing plus accrued interest thereon and reasonable expenses and fees
incurred in connection therewith, and no Loan Party or Subsidiary of a Loan
Party shall be added as an additional direct or contingent obligor with respect
thereto, as a result of or in connection with such extension, refunding or
refinancing; and provided further that the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such extending, refunding or
refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are no less favorable in any material respect to the
Loan Parties or the Lender Parties than the terms of any agreement or instrument
governing the Surviving Debt being extended, refunded or refinanced and the
interest rate applicable to any such extending, refunding or refinancing Debt
does not exceed the then applicable market interest rate;
     (iii) Debt in respect of Hedge Agreements designed to hedge against
fluctuations in interest rates and exchange rates incurred in the ordinary
course of business and consistent with prudent business practice;
     (iv) Debt owed to the Borrower or a wholly owned Subsidiary of the
Borrower;
     (v) Debt of any Person that becomes a Subsidiary of the Borrower after the
date hereof not in contravention of this Agreement, which Debt is existing at
the time such Person becomes a Subsidiary of the Borrower (other than Debt
incurred solely in contemplation of such Person becoming a Subsidiary of the
Borrower), and any Debt extending the maturity of, or refunding or refinancing,
in whole or in part, any such Debt under this clause (v); provided that the
terms of any such extending, refunding or refinancing Debt, and of any agreement
entered into and of any instrument issued in connection therewith, are otherwise
permitted by the Loan Documents; provided further that the principal amount of
the Debt being extended, refunded or refinanced shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing plus accrued interest thereon and reasonable expenses
and fees incurred in connection therewith, and no Loan Party or Subsidiary of a
Loan Party shall be added as an additional direct or contingent obligor with
respect thereto, as a result of or in connection with such extension, refunding
or refinancing; and provided further that the terms relating to principal
amount, amortization, maturity, collateral (if any) and subordination (if any),
and other material terms taken as a whole, of any such extending, refunding or
refinancing Debt, and of any agreement entered into and of any instrument issued

56



--------------------------------------------------------------------------------



 



in connection therewith, are no less favorable in any material respect to the
Loan Parties or the Lender Parties than the terms of any agreement or instrument
governing the Debt being extended, refunded or refinanced and the interest rate
applicable to any such extending, refunding or refinancing Debt does not exceed
the then applicable market interest rate;
     (vi) Debt incurred by Broker-Dealer Subsidiaries for operational liquidity
needs pursuant to lines of credit in an aggregate outstanding principal amount
not to exceed $3,000,000,000 at any time; provided that the aggregate amount of
Debt incurred by Non-US Broker-Dealer Subsidiaries pursuant to this clause (vi)
shall not exceed $300,000,000 at any time;
     (vii) Debt under performance bonds, surety bonds and letter of credit
obligations to provide security for worker’s compensation claims and Debt in
respect of bank overdrafts not more than two days overdue, in each case,
incurred in the ordinary course of business;
     (viii) to the extent the same constitutes Debt, obligations in respect of
net capital adjustments and/or earn-out arrangements in connection with any
purchase or acquisition;
     (ix) Guaranteed Debt arising in the ordinary course of business pursuant to
contract or applicable law, rule or regulation with respect to the Obligations
of other members of securities and commodities clearinghouses and exchanges;
     (x) to the extent constituting Guaranteed Debt, indemnification obligations
and other similar obligations of the Borrower and its Subsidiaries in favor of
directors, officers, employees, consultants or agents of the Borrower or any of
its Subsidiaries extended in the ordinary course of business;
     (xi) (A) unsecured Guaranteed Debt of any Significant Subsidiary with
respect to unsecured payment Obligations of the Borrower and (B) Guaranteed Debt
with respect to payment Obligations of any Subsidiary; provided, that the
underlying obligation related to such Guaranteed Debt in this clause (B) is
permitted under Section 5.02(b)(iii), (vii), (viii), (xiv) or (xvi);
     (xii) Guaranteed Debt with respect to leases in respect of real property
entered into by any Broker-Dealer Subsidiary in the ordinary course of business;
     (xiii) contingent liabilities arising out of endorsements of checks and
other negotiable instruments for deposit or collection in the ordinary course of
business;
     (xiv) Debt owing to insurance companies to finance insurance premiums
incurred in the ordinary course of business; provided that each insurance
company financing such insurance premiums agrees to give the Administrative
Agent not

57



--------------------------------------------------------------------------------



 



less than 30 days’ prior written notice before termination of any insurance
policy for which premiums are being financed;
     (xv) Debt in respect of any securities or commodities lending contracts
entered into by the Broker-Dealer Subsidiaries in the ordinary course of the
“broker-dealer” or “commodities futures trading” business; and
     (xvi) other Debt not otherwise permitted under this Section 5.02(b) in an
aggregate outstanding principal amount not to exceed at any time 5% of the total
assets of the Borrower and its Subsidiaries determined on a Consolidated basis
in accordance with GAAP, as shown on the most recent Consolidated balance sheet
of the Borrower and its Subsidiaries delivered pursuant to Section 5.03(b) or
(c).
     (c) Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.
     (d) Mergers, Etc. Merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:
     (i) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower or any other Subsidiary of the Borrower; provided that (A) in the case
of any such merger or consolidation to which the Borrower is a party, the
Borrower shall be the surviving entity and (B) in the case of any such merger or
consolidation in which the Borrower is not a party, the Person formed by such
merger or consolidation shall be a wholly owned Subsidiary of the Borrower and
(if a Guarantor is a party to such merger or consolidation) a Guarantor;
     (ii) the Borrower or any Subsidiary of the Borrower may merge into or
consolidate with any other Person or permit any other Person to merge into or
consolidate with it; provided that (A) in the case of any such merger or
consolidation to which the Borrower is a party, the Borrower shall be the
surviving entity and (B) in the case of any such merger or consolidation in
which the Borrower is not a party, the Person formed by such merger or
consolidation shall be a wholly owned Subsidiary of the Borrower and (if a
Guarantor is a party to such merger or consolidation) a Guarantor;
     (iii) as part of any sale or other disposition permitted under
Section 5.02(e), any Subsidiary of the Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; and
     (iv) any Subsidiary of the Borrower that is not a Significant Subsidiary
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interest of the Borrower and is not
materially disadvantageous to the Lender Parties;

58



--------------------------------------------------------------------------------



 



provided, however, that in each case, immediately before and after giving effect
thereto, no Default shall have occurred and be continuing.
     (e) Sales, Etc., of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, all or substantially all of the assets of the Borrower and its Subsidiaries,
taken as a whole, or grant any option or other right to purchase, lease or
otherwise acquire, or permit any of its Subsidiaries to grant any option or
other right to purchase, lease or otherwise acquire, all or substantially all of
the assets of the Borrower and its Subsidiaries, taken as a whole.
     (f) Transactions with Affiliates. Conduct, or permit any of its
Subsidiaries to conduct, any transaction with any of its Affiliates except
(i) on terms that are fair and reasonable and at least as favorable to the
Borrower or such Subsidiary as it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate of the Borrower or such
Subsidiary, (ii) any Affiliate who is an individual may serve as
director,officer, employee or consultant of the Borrower or any of its
Subsidiaries and may receive reasonable compensation and indemnification for his
or her services in such capacity, (iii) nonexclusive licenses of patents,
copyrights, trademarks, trade secrets and other intellectual property by the
Borrower or any of its Subsidiaries to the Borrower or any of its Subsidiaries
and (iv) any transaction between or among the Borrower and/or any of its
Subsidiaries not involving any other Affiliate of the Borrower.
     (g) Other Debt. Enter into any agreement, indenture or other document, or
any amendment, supplement or other modification thereof, related to any
extension of credit to the Borrower in an aggregate principal amount in excess
of $100,000,000, that includes any covenants that are more restrictive (taken as
a whole) as to the Borrower than those contained in this Facility, unless the
Loan Documents are amended to include such more restrictive covenants prior to
the effectiveness of such agreement, indenture or other document or such
amendment, supplement or modification thereof (which amendment shall provide for
concurrent deletion or modification of any such more restrictive covenant
concurrently with and on terms consistent with any deletion or modification in
such agreement, indenture, other document, amendment, supplement or other
modification).
     (h) Equity Interests of Broker-Dealer Subsidiaries and Significant
Subsidiaries. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Debt secured by a
Lien on any Equity Interest of any Broker-Dealer Subsidiary or Significant
Subsidiary, unless the Obligations of the Loan Parties under the Loan Documents
shall be secured equally and ratably with such Debt so long as such Debt shall
be so secured; provided that there shall be excluded from the operation of the
foregoing provisions any Lien upon Equity Interests of a Person existing at the
time such Person becomes a Broker-Dealer Subsidiary or Significant Subsidiary
and not created in anticipation of such Person becoming a Broker-Dealer
Subsidiary or Significant Subsidiary. When a Lien securing Debt that gave rise
to this covenant’s requirement that the Obligations of the Loan Parties under
the Loan Documents be equally and ratably secured thereby is released or
terminated, as the case may be, by the holder or holders thereof, then the
corresponding Lien that secures the

59



--------------------------------------------------------------------------------



 



Obligations of the Loan Parties under the Loan Documents shall be deemed
automatically released or terminated, as the case may be, without further act or
deed on the part of any Person unless there exists another Lien that would
require such corresponding Lien to be created, and in such event and at the
Borrower’s expense, the Administrative Agent shall execute and deliver to or at
the direction of the Borrower one or more instruments of release or termination,
as the case may be, with respect to such corresponding Lien as the Borrower
shall reasonably request.
          SECTION 5.03 Reporting Requirements. So long as any Advance or any
other Obligation of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will furnish to the Administrative Agent for
prompt distribution to each Lender Party electing to receive the same:
     (a) Default Notice. As soon as possible and in any event within two
Business Days after any Responsible Officer of the Borrower becomes aware of the
occurrence of each Default or any event, development or occurrence that could
reasonably be expected to have a Material Adverse Effect continuing on the date
of such statement, a statement of the Responsible Officer of the Borrower
setting forth details of such Default or event, development or occurrence and
the action that the Borrower has taken and proposes to take with respect
thereto.
     (b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries, including therein a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and a Consolidated statement of income and a Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by (i) an opinion as to such audit report of Ernst & Young LLP or
other independent public accountants of nationally recognized standing and
(ii) if prepared, a report of such independent public accountants as to the
Borrower’s internal controls required under Section 404 of the Sarbanes-Oxley
Act of 2002, in each case certified by such accountants without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit, provided that to the extent different
components of such consolidated financial statements are separately audited by
different independent public accounting firms, the audit report of any such
accounting firm may contain a qualification or exception as to scope of such
consolidated financial statements; together with (x) a certificate of the Chief
Financial Officer of the Borrower stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto and (y) a schedule in substantially the form of
Exhibit F of the computations used by the Chief Financial Officer of the
Borrower in determining, as of the end of such Fiscal Year, compliance with the
covenants contained in Section 5.04.
     (c) Quarterly Financials. As soon as available and in any event within
45 days after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such

60



--------------------------------------------------------------------------------



 



quarter and a Consolidated statement of income and a Consolidated statement of
cash flows of the Borrower and its Subsidiaries for the period commencing at the
end of the previous fiscal quarter and ending with the end of such fiscal
quarter and a Consolidated statement of income and a Consolidated statement of
cash flows of the Borrower and its Subsidiaries for the period commencing at the
end of the previous Fiscal Year and ending with the end of such quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the preceding Fiscal Year, all in reasonable
detail and duly certified (subject to normal year-end audit adjustments) by the
Chief Financial Officer of the Borrower as having been prepared in accordance
with GAAP, together with (i) a certificate of said officer stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto and (ii) a schedule
in substantially the form of Exhibit F of the computations used by the Borrower
in determining compliance with the covenants contained in Section 5.04.
     (d) Annual Forecasts. As soon as available and in any event no later than
60 days after the end of each Fiscal Year, forecasts prepared by management of
the Borrower, in form reasonably satisfactory to the Administrative Agent, of
balance sheets, income statements and cash flow statements on a monthly basis
for the then current Fiscal Year and on an annual basis for each of the two
immediately succeeding Fiscal Years.
     (e) Litigation. Promptly after the commencement thereof, notice of the
commencement of any action, suit, litigation or proceeding before any
Governmental Authority affecting any Loan Party or any of its Subsidiaries,
including any Environmental Action, that (i) could reasonably be expected to
have a Material Adverse Effect or (ii) purports to affect the legality, validity
or enforceability of any Loan Document or the consummation of the financing
transactions evidenced hereby and by the other Loan Documents.
     (f) ERISA. (i) ERISA Events and ERISA Reports. (A) Promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred, which could reasonably be
expected to result in a Material Adverse Effect, a statement of the Chief
Financial Officer of the Borrower describing such ERISA Event and the action, if
any, that such Loan Party or such ERISA Affiliate has taken and proposes to take
with respect thereto and (B) on the date any records, documents or other
information must be furnished to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA, a copy of such records, documents and information.
          (ii) Plan Terminations. Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or any ERISA Affiliate, copies of
each notice from the PBGC stating its intention to terminate any Plan or to have
a trustee appointed to administer any Plan under Section 4042 of ERISA.

61



--------------------------------------------------------------------------------



 



          (iii) Plan Annual Reports. Promptly and in any event within 30 days
after the filing thereof with the Internal Revenue Service, copies of each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) with
respect to each Single Employer Plan.
          (iv) Multiemployer Plan Notices. Promptly and in any event within five
Business Days after receipt thereof by any Loan Party or any ERISA Affiliate
from the sponsor of a Multiemployer Plan, copies of each notice concerning
(A) the imposition of Withdrawal Liability by any such Multiemployer Plan,
(B) the reorganization or termination, within the meaning of Title IV of ERISA,
of any such Multiemployer Plan or (C) the amount of liability incurred, or that
may be incurred, by such Loan Party or any ERISA Affiliate in connection with
any event described in clause (A) or (B).
     (g) Other Information. Such other information respecting the business,
financial condition or results of operations of any Loan Party or any of its
Subsidiaries as the Administrative Agent, or any Lender Party through the
Administrative Agent, may from time to time reasonably request.
Financial statements required to be delivered pursuant to Section 5.03(b) or (c)
(to the extent any such documents are included in materials otherwise filed with
the Securities and Exchange Commission) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet, to which each Lender Party and the Administrative Agent
have access; or (ii) on which such documents are posted on the Borrower’s behalf
on IntraLinks/IntraAgency or another relevant website, if any, to which each
Lender Party and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (A) upon the request of the Administrative Agent or any Lender Party, the
Borrower shall deliver paper copies of such documents to the Administrative
Agent or such Lender Party, as the case may be, and (B) the Borrower shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
for the benefit of each Lender Party of the posting of any such documents and
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the financial
statements referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender Party shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.
          SECTION 5.04 Financial Covenants. So long as any Advance or any other
Obligation of any Loan Party under any Loan Document shall remain unpaid, any
Letter of Credit shall be outstanding or any Lender Party shall have any
Commitment hereunder, the Borrower will:
     (a) Leverage Ratio. Maintain as of the end of the last day of each
Measurement Period a Leverage Ratio of not more than 2.50:1.00.

62



--------------------------------------------------------------------------------



 



     (b) Regulatory Net Capital. (i) Cause each Broker-Dealer Subsidiary of the
type described in clause (a) of the definition of “Broker-Dealer Subsidiary” to
maintain at all times Regulatory Net Capital in compliance with applicable law
but in no event less than (A) five percent (5%) of its aggregate debit items
calculated using the alternative standard for net capital calculation or (B) the
greater of (x) 150% of the required minimum net capital of such Broker-Dealer
Subsidiary and (y) 8 1/3% of the aggregate indebtedness of such Broker-Dealer
Subsidiary using the aggregate indebtedness standard for net capital
calculation.
          (ii) Cause each Broker-Dealer Subsidiary of the type described in
clause (b) of the definition of “Broker-Dealer Subsidiary” to maintain at all
times Regulatory Net Capital in compliance with applicable law but in no event
less than 150% of the required minimum net capital of such Broker-Dealer
Subsidiary.
     (c) Interest Coverage Ratio. Maintain for each Measurement Period an
Interest Coverage Ratio of not less than 5.00:1.00.
ARTICLE VI
EVENTS OF DEFAULT
          SECTION 6.01 Events of Default. If any of the following events
(“Events of Default”) shall occur and be continuing:
     (a) (i) the Borrower shall fail to pay any principal of any Advance when
the same shall become due and payable or (ii) the Borrower shall fail to pay any
interest on any Advance, or any Loan Party shall fail to make any other payment
under any Loan Document, in each case under this clause (ii) within three
Business Days after the same shall become due and payable; or
     (b) any representation or warranty made by any Loan Party (or any of its
officers) under or in connection with any Loan Document shall prove to have been
incorrect in any material respect when made; or
     (c) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.14, 5.01(d) (solely with respect to the
existence of the Borrower), (e) or (h), 5.02, 5.03 or 5.04(a) or (c); or
     (d) (i) any Loan Party shall fail to perform or observe any other term,
covenant or agreement contained in Section 5.04(b) and such failure shall remain
unremedied for five Business Days or (ii) any Loan Party shall fail to perform
or observe any other term, covenant or agreement contained in any Loan Document
(other than described in Section 6.01(a), (b), (c) or (d)(i)) on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
the earlier of the date on which (A) any Responsible Officer becomes aware of
such failure or (B) written notice thereof shall have been given to the Borrower
by the Administrative Agent or any Lender Party; or

63



--------------------------------------------------------------------------------



 



     (e) any Loan Party or any of its Subsidiaries shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Debt of such Loan Party or such Subsidiary (as the case may be) that is
outstanding in a principal amount (or, in the case of any Hedge Agreement, an
Agreement Value) of at least $75,000,000 either individually or in the aggregate
for all such Loan Parties and Subsidiaries (but excluding Debt outstanding
hereunder), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt or otherwise to cause, or to permit the holder thereof to cause, such
Debt to mature; or any such Debt shall be declared to be due and payable or
required to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or
     (f) any Loan Party or any of its Significant Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against any
Loan Party or any of its Significant Subsidiaries seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of 30 days or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or any
substantial part of its property) shall occur; or any Loan Party or any of its
Significant Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (f); or
     (g) any judgments or orders, either individually or in the aggregate, for
the payment of money in excess of $75,000,000 shall be rendered against any Loan
Party or any of its Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 10 consecutive days during which the payment for such
judgment or order shall remain unsatisfied and a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect; provided, however, that any such amount shall be calculated after
deducting from the sum so payable any amount of such judgment or order that is
covered by a valid and binding policy of insurance in favor of such Loan Party
or Subsidiary from an insurer that is rated at least “A” by A.M. Best Company,

64



--------------------------------------------------------------------------------



 



which policy covers full payment thereof and which insurer has been notified,
and has not disputed the claim made for payment, of such amount of such judgment
or order; or
     (h) any provision of any Loan Document after delivery thereof pursuant to
Section 3.01 or 5.01(h) shall for any reason cease to be valid and binding on or
enforceable against any Loan Party party to it, or any such Loan Party shall so
state in writing except to the extent such Loan Party has been released from its
obligations thereunder in accordance with this Agreement or such other Loan
Document or such Loan Document has expired or terminated in accordance with its
terms; or
     (i) a Change of Control shall occur; or
     (j) any ERISA Event shall have occurred with respect to a Single Employer
Plan which could reasonably be expected to result in liability to any Loan Party
and/or any ERISA Affiliate in excess of $75,000,000; or
     (k) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $75,000,000; or
     (l) any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
and as a result of such reorganization or termination the aggregate annual
contributions of the Loan Parties and the ERISA Affiliates to all Multiemployer
Plans that are then in reorganization or being terminated have been or will be
increased over the amounts contributed to such Multiemployer Plans for the plan
years of such Multiemployer Plans immediately preceding the plan year in which
such reorganization or termination occurs by an amount exceeding $75,000,000;
then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Commitments of each Lender Party and the obligation of each Lender
Party to make Advances (other than Letter of Credit Advances by an Issuing Bank
or a Lender pursuant to Section 2.03(c) and Swing Line Advances by a Lender
pursuant to clauses (ii) through (v) of Section 2.02(b)) and of each Issuing
Bank to issue Letters of Credit to be terminated, whereupon the same shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrower, declare the Advances, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents to be forthwith due and payable, whereupon the Advances,
all such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that,
in the event of an actual or deemed entry of an order for relief with respect to
the Borrower under the Federal Bankruptcy Code, (x) the Commitments of each
Lender Party and the obligation of each Lender Party to make

65



--------------------------------------------------------------------------------



 



Advances (other than Letter of Credit Advances by an Issuing Bank or a Lender
pursuant to Section 2.03(c) and Swing Line Advances by a Lender pursuant to
clauses (ii) through (v) of Section 2.02(b)) and of each Issuing Bank to issue
Letters of Credit shall automatically be terminated and (y) the Advances, all
such interest and all such amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.
          SECTION 6.02 Actions in Respect of the Letters of Credit upon Default.
If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, or shall at the request of the Required Lenders,
irrespective of whether it is taking any of the actions described in
Section 6.01 or otherwise, make demand upon the Borrower to, and forthwith upon
such demand the Borrower will, pay to the Administrative Agent on behalf of the
Lender Parties in same day funds at the Administrative Agent’s Office, for
deposit in the LC Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, the Borrower shall be obligated to
pay to the Administrative Agent on behalf of the Lender Parties in same day
funds at the Administrative Agent’s Office, for deposit in the LC Collateral
Account, an amount equal to the aggregate Available Amount of all Letters of
Credit then outstanding, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrower. If at any
time the Administrative Agent determines that any funds held in the LC
Collateral Account are subject to any right or claim of any Person other than
the Administrative Agent and the Lender Parties or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, the
Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the LC
Collateral Account, an amount equal to the excess of (a) such aggregate
Available Amount over (b) the total amount of funds, if any, then held in the LC
Collateral Account that the Administrative Agent determines to be free and clear
of any such right and claim. Upon the drawing of any Letter of Credit for which
funds are on deposit in the LC Collateral Account, such funds shall be applied
to reimburse the relevant Issuing Bank or Lenders, as applicable, to the extent
permitted by applicable law. If no Event of Default shall exist, the
Administrative Agent shall promptly upon request of the Borrower deposit all
funds held in the Administrative Agent (other than the funds deposited therein
to cash collateralize the Available Amount of the Letters of Credit then
outstanding pursuant to Section 2.06) into the Borrower’s Account for the
Borrower’s sole use.
ARTICLE VII
THE ADMINISTRATIVE AGENT, ETC.
          SECTION 7.01 Authorization and Action. Each Lender Party (in its
capacities as a Lender, the Swing Line Bank (if applicable), an Issuing Bank (if
applicable) and on behalf of itself and its Affiliates as potential Hedge Banks)
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms hereof and thereof, together with such powers and discretion
as are reasonably incidental thereto. As to any matters not expressly provided
for by the Loan

66



--------------------------------------------------------------------------------



 



Documents (including, without limitation, enforcement or collection of the
Obligations of the Loan Parties under the Loan Documents), the Administrative
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lender Parties, all
Hedge Banks and all holders of Notes; provided, however, that the Administrative
Agent shall not be required to take any action that exposes the Administrative
Agent to personal liability or that is contrary to this Agreement or applicable
law.
          SECTION 7.02 Administrative Agent’s Reliance, Etc. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with the Loan Documents, except for its or their own gross
negligence or willful misconduct. Without limitation of the generality of the
foregoing, the Administrative Agent: (a) may consult with legal counsel
(including counsel for any Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (b) makes no warranty or representation to any Lender
Party and shall not be responsible to any Lender Party for any statements,
warranties or representations (whether written or oral) made in or in connection
with the Loan Documents; (c) shall not have any duty to ascertain or to inquire
as to the performance, observance or satisfaction of any of the terms, covenants
or conditions of any Loan Document on the part of any Loan Party or the
existence at any time of any Default under the Loan Documents or to inspect the
property (including the books and records) of any Loan Party; (d) shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument or document furnished pursuant thereto; and (e) shall incur no
liability under or in respect of any Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telegram,
telecopy or electronic communication) believed by it to be genuine and signed or
sent by the proper party or parties.
          SECTION 7.03 BNY Mellon and Affiliates. With respect to its
Commitments, the Advances made by it and any Notes issued to it, BNY Mellon
shall have the same rights and powers under the Loan Documents as any other
Lender Party and may exercise the same as though it were not the Administrative
Agent; and the term “Lender Party” or “Lender Parties” shall, unless otherwise
expressly indicated, include BNY Mellon in its individual capacity. BNY Mellon
and its affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its Subsidiaries and any
Person that may do business with or own securities of any Loan Party or any such
Subsidiary, all as if BNY Mellon were not the Administrative Agent and without
any duty to account therefor to the Lender Parties. The Administrative Agent
shall not have any duty to disclose any information obtained or received by it
or any of its Affiliates relating to any Loan Party or any of its Subsidiaries
to the extent such information was obtained or received in any capacity other
than as Administrative Agent.
          SECTION 7.04 Lender Party Credit Decision. Each Lender Party
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on the financial
statements referred to in Section 4.01 and such

67



--------------------------------------------------------------------------------



 



other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender Party
also acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.
          SECTION 7.05 Indemnification. (a) Each Lender Party severally agrees
to indemnify the Administrative Agent (to the extent not promptly reimbursed by
the Borrower) from and against such Lender Party’s ratable share (determined as
provided below) of any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against the Administrative Agent in any way relating to or arising out of the
Loan Documents or any action taken or omitted by the Administrative Agent under
the Loan Documents (collectively, the “Indemnified Costs”); provided, however,
that no Lender Party shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as found in a final, non-appealable judgment by
a court of competent jurisdiction. Without limitation of the foregoing, each
Lender Party agrees to reimburse the Administrative Agent promptly upon demand
for its ratable share of any costs and expenses (including, without limitation,
fees and expenses of counsel) payable by the Borrower under Section 9.04, to the
extent that the Administrative Agent is not promptly reimbursed for such costs
and expenses by the Borrower. In the case of any investigation, litigation or
proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender Party or any other Person.
          (b) Each Lender severally agrees to indemnify each Issuing Bank (to
the extent not promptly reimbursed by the Borrower) from and against such Lender
Party’s ratable share (determined as provided below) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Issuing Bank in any way relating to or
arising out of the Loan Documents or any action taken or omitted by such Issuing
Bank under the Loan Documents; provided, however, that no Lender Party shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank’s gross negligence or willful misconduct as found in a
final, non-appealable judgment by a court of competent jurisdiction. Without
limitation of the foregoing, each Lender agrees to reimburse such Issuing Bank
promptly upon demand for its ratable share of any costs and expenses (including,
without limitation, fees and expenses of counsel) payable by the Borrower under
Section 9.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Borrower.
          (c) For purposes of this Section 7.05, each Lender Party’s ratable
share of any amount shall be determined, at any time, according its Pro Rata
Share. The failure of any Lender Party to reimburse the Administrative Agent or
any Issuing Bank, as the case may be, promptly upon demand for its ratable share
of any amount required to be paid by the Lender Parties to the Administrative
Agent or such Issuing Bank, as the case may be, as provided herein shall not
relieve any other Lender Party of its obligation hereunder to reimburse the
Administrative Agent

68



--------------------------------------------------------------------------------



 



or such Issuing Bank, as the case may be, for its ratable share of such amount,
but no Lender Party shall be responsible for the failure of any other Lender
Party to reimburse the Administrative Agent or such Issuing Bank, as the case
may be, for such other Lender Party’s ratable share of such amount. Without
prejudice to the survival of any other agreement of any Lender Party hereunder,
the agreement and obligations of each Lender Party contained in this
Section 7.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Loan Documents.
          SECTION 7.06 Successor Administrative Agent, Etc. (a) The
Administrative Agent may resign at any time by giving written notice thereof to
the Lender Parties and the Borrower and may be removed at any time with or
without cause by the Required Lenders and the Borrower; provided, however, that
any removal of the Administrative Agent will not be effective until it has also
been replaced as (in each case to the extent it shall be acting in such capacity
at the time of such removal) Swing Line Bank and Issuing Bank and released from
all of its obligations in respect thereof. Upon any such resignation or removal,
the Required Lenders shall have the right to appoint a successor Administrative
Agent with, so long as no Default shall be continuing, the consent of the
Borrower. If no successor Administrative Agent shall have been so appointed by
the Required Lenders, and shall have accepted such appointment, within 30 days
after the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lender Parties, appoint a
successor Administrative Agent, with, so long as no Default shall be continuing,
the consent of the Borrower, which successor Administrative Agent shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Loan
Documents. If within 45 days after written notice is given of the retiring
Administrative Agent’s resignation or removal under this Section 7.06 no
successor Administrative Agent shall have been appointed and shall have accepted
such appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation or removal shall become effective, (ii) the retiring Administrative
Agent shall thereupon be discharged from its duties and obligations under the
Loan Documents and (iii) the Required Lenders shall thereafter perform all
duties of the retiring Administrative Agent under the Loan Documents until such
time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided above. After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent shall have become effective, the
provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.
          (b) The Syndication Agent assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Advances, or for any duties as an agent hereunder for
the Lender Parties. The title of “Syndication Agent” is solely honorific and
implies no fiduciary responsibility on the part of the Syndication Agent to the
Administrative Agent, any Loan Party or any Lender Party and the use of such
title does not impose on the Syndication Agent any duties or obligations greater
than those of any other Lender

69



--------------------------------------------------------------------------------



 



or entitle the Syndication Agent to any rights other than those to which any
other Lender is entitled.
ARTICLE VIII
GUARANTY
          SECTION 8.01 Guaranty; Limitation of Liability. (a) Each Guarantor,
jointly and severally, hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all Obligations of each other Loan Party now or hereafter existing under or in
respect of the Guaranteed Hedge Agreements and the Loan Documents (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing Obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
Obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by the Administrative Agent or any other Lender Party in enforcing any rights
under this Guaranty or any other Loan Document. Without limiting the generality
of the foregoing, each Guarantor’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Loan Party to any Lender Party under or in respect of the Guaranteed Hedge
Agreements and the Loan Documents but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving such other Loan Party.
          (b) Each Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent and each other Lender Party, hereby confirms that it is the
intention of all such Persons that this Guaranty and the Obligations of each
Guarantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Obligations of each Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Lender Parties and the Guarantors hereby irrevocably agree that the
Obligations of each Guarantor under this Guaranty at any time shall be limited
to the maximum amount as will result in the Obligations of such Guarantor under
this Guaranty not constituting a fraudulent transfer or conveyance.
          (c) Each Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to any Lender Party under
this Guaranty or any other guaranty, such Guarantor will contribute, to the
maximum extent permitted by law, such amounts to each other Guarantor and each
other guarantor so as to maximize the aggregate amount paid to the Lender
Parties under or in respect of the Loan Documents.
          SECTION 8.02 Guaranty Absolute. Each Guarantor guarantees that the
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of any
Lender Party with respect thereto. The Obligations of each Guarantor under or in
respect of this Guaranty are independent of the

70



--------------------------------------------------------------------------------



 



Guaranteed Obligations or any other Obligations of any other Loan Party under or
in respect of the Loan Documents, and a separate action or actions may be
brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against the Borrower or any other
Loan Party or whether the Borrower or any other Loan Party is joined in any such
action or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following (other than payment in full of
the Guaranteed Obligations):
     (a) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other Obligations of
any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Loan Party or any of
its Subsidiaries or otherwise;
     (c) any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;
     (d) any manner of application of any collateral, or proceeds thereof, to
all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other Obligations of any Loan Party under the Loan Documents or any other
assets of any Loan Party or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (f) any failure of any Lender Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Lender Party (each Guarantor waiving any duty on the
part of the Lender Parties to disclose such information);
     (g) the failure of any other Person to execute or deliver this Agreement,
any Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any Lender
Party that might otherwise constitute a defense available to, or a discharge of,
any Loan Party or any other guarantor or surety.

71



--------------------------------------------------------------------------------



 



This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Lender Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
          SECTION 8.03 Waivers and Acknowledgments. (a) Each Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that any
Lender Party protect, secure, perfect or insure any Lien or any property subject
thereto or exhaust any right or take any action against any Loan Party or any
other Person or any collateral.
          (b) Each Guarantor hereby unconditionally and irrevocably waives any
right to revoke this Guaranty and acknowledges that this Guaranty is continuing
in nature and applies to all Guaranteed Obligations, whether existing now or in
the future.
          (c) Each Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by any Lender Party that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the Obligations of such
Guarantor hereunder.
          (d) Each Guarantor hereby unconditionally and irrevocably waives any
duty on the part of any Lender Party to disclose to such Guarantor any matter,
fact or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by such Lender Party.
          (e) Each Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 8.02 and this
Section 8.03 are knowingly made in contemplation of such benefits.
          SECTION 8.04 Subrogation. Each Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower, any other Loan Party or any other insider
guarantor that arise from the existence, payment, performance or enforcement of
such Guarantor’s Obligations under or in respect of this Guaranty or any other
Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Lender Party against the Borrower, any
other Loan Party or any other insider guarantor or any collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other

72



--------------------------------------------------------------------------------



 



amounts payable under this Guaranty shall have been paid in full in cash, all
Letters of Credit and all Guaranteed Hedge Agreements shall have expired or been
terminated and the Commitments shall have expired or been terminated. If any
amount shall be paid to any Guarantor in violation of the immediately preceding
sentence at any time prior to the latest of (a) the payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
(b) the Termination Date and (c) the latest date of expiration or termination of
all Letters of Credit and all Guaranteed Hedge Agreements, such amount shall be
received and held in trust for the benefit of the Lender Parties, shall be
segregated from other property and funds of such Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Guaranteed Obligations and all other amounts payable under this Guaranty,
whether matured or unmatured, in accordance with the terms of the Loan
Documents, or to be held as collateral for any Guaranteed Obligations or other
amounts payable under this Guaranty thereafter arising. If (i) any Guarantor
shall make payment to any Lender Party of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been paid in full in cash, (iii) the
Termination Date shall have occurred and (iv) all Letters of Credit and all
Guaranteed Hedge Agreements shall have expired or been terminated, the Lender
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment made by such Guarantor pursuant to this Guaranty.
          SECTION 8.05 Guaranty Supplements. Upon the execution and delivery by
any Person of a guaranty supplement in substantially the form of Exhibit E
hereto (each, a “Guaranty Supplement”), (a) such Person shall be referred to as
an “Additional Guarantor” and shall become and be a Guarantor hereunder, and
each reference in this Guaranty to a “Guarantor” shall also mean and be a
reference to such Additional Guarantor, and each reference in any other Loan
Document to a “Guarantor” shall also mean and be a reference to such Additional
Guarantor, and (b) each reference herein to “this Guaranty,” “hereunder,”
“hereof” or words of like import referring to this Guaranty, and each reference
in any other Loan Document to the “Guaranty,” “thereunder,” “thereof” or words
of like import referring to this Guaranty, shall mean and be a reference to this
Guaranty as supplemented by such Guaranty Supplement.
          SECTION 8.06 Subordination. Each Guarantor hereby subordinates any and
all debts, liabilities and other payment Obligations owed to such Guarantor by
each other Loan Party (the “Subordinated Obligations”) to the Guaranteed
Obligations to the extent and in the manner hereinafter set forth in this
Section 8.06:
     (a) Prohibited Payments, Etc. Except during the continuance of any Event of
Default under Section 6.01(a) or (f), each Guarantor may receive regularly
scheduled payments from any other Loan Party on account of the Subordinated
Obligations. After the occurrence and during the continuance of any Event of
Default under Section 6.01(a) or (f), however, unless the Required Lenders
otherwise agree, no Guarantor shall demand, accept or take any action to collect
any payment on account of the Subordinated Obligations.

73



--------------------------------------------------------------------------------



 



     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lender Parties shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.
     (c) Turn-Over. After the occurrence and during the continuance of any Event
of Default under Section 6.01(a) or (f), each Guarantor shall, if the
Administrative Agent so requests, collect, enforce and receive payments on
account of the Subordinated Obligations as trustee for the Lender Parties and
deliver such payments to the Administrative Agent on account of the Guaranteed
Obligations (including all Post-Petition Interest), together with any necessary
endorsements or other instruments of transfer, but without reducing or affecting
in any manner the liability of such Guarantor under the other provisions of this
Guaranty.
     (d) Administrative Agent Authorization. After the occurrence and during the
continuance of any Event of Default under Section 6.01(a) or (f), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, the Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post-Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Guaranteed Obligations (including
any and all Post-Petition Interest).
          SECTION 8.07 Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
latest of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty, (ii) the Termination Date and
(iii) the latest date of expiration or termination of all Letters of Credit,
(b) be binding upon each Guarantor, its successors and assigns and (c) inure to
the benefit of and be enforceable by the Lender Parties and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, any Lender Party may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and any Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to such Lender Party herein or otherwise, in each case as and to
the extent provided in Section 9.07. Except as expressly permitted hereunder, no
Guarantor shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lender Parties.

74



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
          SECTION 9.01 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or the Notes, nor consent to any departure by any Loan Party
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and the Borrower, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (a) no amendment, waiver or
consent shall, unless in writing and signed by all of the Lender Parties (other
than any Lender Party that is, at such time, a Defaulting Lender) and the
Borrower, do any of the following at any time:
          (i) waive any of the conditions specified in Section 3.01,
          (ii) change the number of Lenders or the percentage of (x) the
Commitments, (y) the aggregate unpaid principal amount of the Advances or
(z) the aggregate Available Amount of outstanding Letters of Credit that, in
each case, shall be required for the Lenders or any of them to take any action
hereunder,
          (iii) other than as expressly permitted hereunder, release one or more
Guarantors (or otherwise limit such Guarantors’ liability with respect to the
Obligations owing to Administrative Agent and the Lender Parties under the
Guaranties) if such release or limitation is in respect of all or substantially
all of the value of the Guaranties to the Lender Parties, or
          (iv) amend this Section 9.01,
and (b) no amendment, waiver or consent shall, unless in writing and signed by
the Required Lenders, the Borrower and each Lender Party specified below for
such amendment, waiver or consent:
          (i) increase the Commitments of a Lender Party without the consent of
such Lender Party;
          (ii) reduce the principal of, or stated rate of interest on, the
Advances owed to a Lender Party or any fees or other amounts stated to be
payable hereunder or under the other Loan Documents to such Lender Party without
the consent of such Lender Party; or
          (iii) postpone any date scheduled for any payment of principal of, or
interest on, the Advances pursuant to Section 2.04 or 2.07 or any date fixed for
any payment of fees hereunder in each case payable to a Lender Party without the
consent of such Lender Party;
provided further that no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Bank or each Issuing Bank, as the case may be, in
addition to the Lenders required above to take such action, affect the rights or
obligations of the Swing Line Bank or of the

75



--------------------------------------------------------------------------------



 



Issuing Banks, as the case may be, under this Agreement; and provided further
that no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents.
          SECTION 9.02 Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (x) in writing and delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or electronic mail or (y) as and to the extent set forth in
Section 9.02(b) and in the proviso to this Section 9.02(a), in an electronic
medium and delivered as set forth in Section 9.02(b), if to any Loan Party, to
the Borrower at its address at TD AMERITRADE Holding Corporation, 4211 So. 102nd
Street, Omaha, NE 68127, Attention: Treasurer, Fax: 402-827-8663, E-mail
Address: mchochon@ameritrade.com, with a copy to TD AMERITRADE Holding
Corporation, 6940 Columbia Gateway Drive, Suite 200, Columbia, Maryland 21046,
Attention: Executive Vice President and General Counsel, Fax: 443-539-2206,
E-Email Address: ekoplow@ameritrade.com; if to any Initial Lender Party, at its
Domestic Lending Office specified opposite its name on Schedule I hereto; if to
any other Lender Party, at its Domestic Lending Office specified in the
Assignment and Acceptance pursuant to which it became a Lender Party and if to
the Administrative Agent, at its address at One Wall Street, 19th Floor, New
York, New York 10286, Attention: Andrew T. Karp, Vice President, Telephone:
212-635-6882, Fax: 212-635-1194, with a copy to The Bank of New York Mellon, at
One Wall Street, 18th Floor, New York, New York 10286, Attention: Felix Liwag,
Telephone: 212-635-4693, Fax: 212-635-6365; or, as to any party, at such other
address as shall be designated by such party in a written notice to the other
parties; provided, however, that materials and information described in
Section 9.02(b) shall be delivered to the Administrative Agent in accordance
with the provisions thereof or as otherwise mutually agreed by the Borrower and
the Administrative Agent. All such notices and other communications shall, when
sent by hand or overnight courier service, or mailed by certified or registered
mail, be deemed to have been given when received, when sent by telecopier or
electronic mail, be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient), except that notices and communications to the Administrative Agent
pursuant to Article II, III or VII shall not be effective until received by the
Administrative Agent. Delivery by telecopier of an executed counterpart of a
signature page to any amendment or waiver of any provision of this Agreement or
the Notes or any other Loan Document shall be effective as delivery of an
original executed counterpart thereof.
          (b) The Borrower hereby agrees that it will provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent pursuant to the Loan Documents,
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) relates to a request for a new, or a
Conversion of an existing, Borrowing or other Extension of Credit (including any
election of an interest rate or interest period relating thereto), (ii) relates
to the payment of any principal or other amount due under this Agreement prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default under this Agreement or (iv) is required to be delivered to satisfy any
condition precedent to the effectiveness of this Agreement and/or any Borrowing
or

76



--------------------------------------------------------------------------------



 



other Extension of Credit thereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format mutually acceptable to
the Administrative Agent and the Borrower to an electronic mail address
specified by the Administrative Agent to the Borrower; provided that in the
event that notwithstanding its commercially reasonable efforts to do so, the
Borrower shall fail to provide any such information, document or other material
pursuant to this Section 9.02(b), the Borrower shall provide such information,
document or material pursuant to Section 9.02(a)(x). In addition, the Borrower
agrees to continue to provide the Communications to the Administrative Agent in
the manner specified in the Loan Documents but only to the extent reasonably
requested by the Administrative Agent. The Borrower further agrees that the
Administrative Agent may make the Communications available to the Lenders on a
confidential basis, without warranty by or liability to the Borrower, by posting
the Communications on IntraLinks or a substantially similar electronic
transmission system (the “Platform”).
          (c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES
(COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER
PARTY OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE
BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY ARISES FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
          (d) The Administrative Agent agrees that the receipt of the
Communications by the Administrative Agent at its e-mail address set forth above
shall constitute effective delivery of the Communications to the Administrative
Agent for purposes of the Loan Documents. Each Lender Party agrees that notice
to it (as provided in the next sentence) specifying that the Communications have
been posted to the Platform shall constitute effective delivery of the
Communications to such Lender Party for purposes of the Loan Documents. Each
Lender Party agrees to notify the Administrative Agent in writing (including by
electronic communication) from time to time of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address. Nothing
herein shall prejudice the right of the Administrative Agent or any

77



--------------------------------------------------------------------------------



 



Lender Party to give any notice or other communication pursuant to any Loan
Document in any other manner specified in such Loan Document.
          SECTION 9.03 No Waiver; Remedies. No failure on the part of any Lender
Party or the Administrative Agent to exercise, and no delay in exercising, any
right hereunder or under any Note or any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
          SECTION 9.04 Costs and Expenses. (a) The Borrower agrees to pay
promptly following demand and presentation of invoices or other reasonably
detailed statements specifying the costs and expenses so incurred (i) all
reasonable out of pocket costs and expenses of the Administrative Agent in
connection with the preparation, execution, delivery, administration,
modification and amendment of, or any consent or waiver under, the Loan
Documents (including, without limitation, (A) all syndication, transportation,
computer, duplication, insurance, consultant, search, filing and recording fees
and expenses and (B) the reasonable fees and expenses of Shearman & Sterling LLP
with respect thereto, with respect to advising the Administrative Agent as to
its rights and responsibilities, or the perfection, protection or preservation
of rights or interests, under the Loan Documents, with respect to negotiations
with any Loan Party or with other creditors of any Loan Party or any of its
Subsidiaries arising out of any Default or any events or circumstances that may
give rise to a Default and with respect to presenting claims in or otherwise
participating in or monitoring any bankruptcy, insolvency or other similar
proceeding involving creditors’ rights generally and any proceeding ancillary
thereto) and (ii) all costs and expenses of the Administrative Agent and each
Lender Party in connection with the enforcement of the Loan Documents, whether
in any action, suit or litigation, or any bankruptcy, insolvency or other
similar proceeding affecting creditors’ rights generally (including, without
limitation, the reasonable fees and expenses of counsel for the Administrative
Agent and each Lender Party with respect thereto).
          (b) The Borrower agrees to indemnify, defend and save and hold
harmless the Administrative Agent, each Lender Party and each of their
Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith) (i) the Facilities, the actual
or proposed use of the proceeds of the Advances or the Letters of Credit, the
Loan Documents or any of the transactions contemplated thereby or (ii) the
actual or alleged presence of Hazardous Materials on any property of any Loan
Party or any of its Subsidiaries or any Environmental Action relating in any way
to any Loan Party or any of its Subsidiaries, except to the extent such claim,
damage, loss, liability or expense arises from (x) such Indemnified Party’s
gross negligence, willful misconduct, bad faith, or breach of its express
contractual obligations or (y) litigation between or among the Lender Parties.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 9.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by any
Loan

78



--------------------------------------------------------------------------------



 



Party, its directors, shareholders or creditors, any Indemnified Party or any
other Person, whether or not any Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated. The
Loan Parties and the Lender Parties also agree not to assert any claim against
any other party hereto or any of their Affiliates, or any of their respective
officers, directors, employees, agents and advisors, on any theory of liability,
for special, indirect, consequential or punitive damages arising out of or
otherwise relating to the Facilities, the actual or proposed use of the proceeds
of the Advances or the Letters of Credit, the Loan Documents or any of the
transactions contemplated by the Loan Documents.
          (c) If any payment of principal of, or Conversion of, any Eurodollar
Rate Advance is made by the Borrower to or for the account of a Lender Party
other than on the last day of the Interest Period for such Advance, as a result
of a payment or Conversion pursuant to Section 2.06, 2.09(a) or (b)(i) or
2.10(d), acceleration of the maturity of the Advances pursuant to Section 6.01
or for any other reason, or by an Eligible Assignee to a Lender Party other than
on the last day of the Interest Period for such Advance upon an assignment of
rights and obligations under this Agreement pursuant to Section 9.07 as a result
of a demand by the Borrower pursuant to Section 9.13, or if the Borrower fails
to make any payment or prepayment of an Advance for which a notice of prepayment
has been given or that is otherwise required to be made, whether pursuant to
Section 2.04, 2.06 or 6.01 or otherwise, the Borrower shall, within three
Business Days of any demand by such Lender Party (with a copy of such demand to
the Administrative Agent), pay to the Administrative Agent for the account of
such Lender Party any amounts required to compensate such Lender Party for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion or such failure to pay or prepay, as the case may be,
including, without limitation, any loss (but excluding loss of anticipated
profits), cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender Party to fund or maintain such
Advance.
          (d) If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it under any Loan Document, including, without
limitation, fees and expenses of counsel and indemnities, such amount may be
paid on behalf of such Loan Party by the Administrative Agent or any Lender
Party, in its sole discretion.
          (e) Without prejudice to the survival of any other agreement of any
Loan Party hereunder or under any other Loan Document, the agreements and
obligations of the Borrower contained in Sections 2.10 and 2.12 and this
Section 9.04 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under any of the other Loan Documents.
          SECTION 9.05 Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the
Administrative Agent to declare the Advances due and payable pursuant to the
provisions of Section 6.01, the Administrative Agent and each Lender Party and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and otherwise
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by the
Administrative Agent, such Lender Party or such Affiliate to or for the credit
or the account of the Borrower or any other Loan Party against any and all of

79



--------------------------------------------------------------------------------



 



the Obligations of the Borrower or such other Loan Party now or hereafter
existing under the Loan Documents, irrespective of whether the Administrative
Agent or such Lender Party shall have made any demand under this Agreement and
although such Obligations may be unmatured. The Administrative Agent and each
Lender Party agrees promptly to notify the Borrower or such other Loan Party
after any such set-off and application; provided, however, that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of the Administrative Agent and each Lender Party and their
respective Affiliates under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that the
Administrative Agent, such Lender Party and their respective Affiliates may
have.
          SECTION 9.06 Binding Effect. Except as set forth in Section 3.01, this
Agreement shall become effective when it shall have been executed by the
Borrower and the Administrative Agent and the Administrative Agent shall have
been notified by each Initial Lender Party that such Initial Lender Party has
executed it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Administrative Agent and each Lender Party and their respective
successors and assigns, except that the Borrower shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of each Lender Party.
          SECTION 9.07 Assignments and Participations. (a) Each Lender may and,
so long as no Default shall have occurred and be continuing, if demanded by the
Borrower pursuant to Section 9.13 upon at least five Business Days’ notice to
such Lender and the Administrative Agent, will assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Commitment or
Commitments, the Advances owing to it and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a uniform, and not
a varying, percentage of all rights and obligations under and in respect of all
of the Facilities, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender, an Affiliate of any Lender
or an Approved Fund of any Lender or an assignment of all of a Lender’s rights
and obligations under this Agreement, the aggregate amount of the Commitments
being assigned to such Eligible Assignee pursuant to such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment
and treating related Approved Funds as one assignee for this purpose) shall in
no event be less than $5,000,000 (or such lesser amount as shall be approved by
the Administrative Agent), (iii) each such assignment shall be to an Eligible
Assignee, (iv) each such assignment made as a result of a demand by the Borrower
pursuant to Section 9.13 shall be arranged by the Borrower after consultation
with the Administrative Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Borrower pursuant to Section 9.13 unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Eligible
Assignees in an aggregate amount specified in clause (ii) of the proviso to
Section 9.13 and (vi) the parties to each such assignment shall execute and
deliver to the Administrative Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note or Notes (if any)
subject to such assignment and a processing and recordation fee of $3,500,
provided that if such assignment results from a demand

80



--------------------------------------------------------------------------------



 



by the Borrower pursuant to Section 9.13, the Borrower shall pay such processing
and recordation fee in accordance with clause (i) of the proviso to
Section 9.13, unless such fee is waived by the Administrative Agent); provided
that only one such fee shall be payable in connection with simultaneous
assignments by or to two or more related Approved Funds.
          (b) Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in such Assignment and Acceptance, (i) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.10, 2.12 and 9.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).
          (c) By executing and delivering an Assignment and Acceptance, each
Lender Party assignor thereunder and each assignee thereunder confirm to and
agree with each other and the other parties thereto and hereto as follows:
(i) other than as provided in such Assignment and Acceptance, such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with any Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of any Loan Document or any
other instrument or document furnished pursuant thereto; (ii) such assigning
Lender Party makes no representation or warranty and assumes no responsibility
with respect to the financial condition of any Loan Party or the performance or
observance by any Loan Party of any of its obligations under any Loan Document
or any other instrument or document furnished pursuant thereto; (iii) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the financial statements referred to in Section 4.01 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Lender Party or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) such assignee confirms that it is an Eligible Assignee; (vi) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers and discretion as are reasonably incidental
thereto; and (vii) such assignee agrees that it will perform in accordance with
their terms all of the obligations that by the terms of this Agreement are
required to be performed by it as a Lender or Issuing Bank, as the case may be.
          (d) The Administrative Agent, acting for this purpose (but only for
this purpose) as the agent of the Borrower, shall maintain at its address
referred to in Section 9.02 a copy of each Assignment and Acceptance delivered
to and accepted by it and a register for the

81



--------------------------------------------------------------------------------



 



recordation of the names and addresses of the Lender Parties and the Commitment
under each Facility of, and principal amount of the Advances owing under each
Facility to, each Lender Party from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lender
Parties shall treat each Person whose name is recorded in the Register as a
Lender Party hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or the Administrative Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.
          (e) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender Party and an assignee, together with any Note or Notes (if any)
subject to such assignment, the Administrative Agent shall, if such Assignment
and Acceptance has been completed and is in substantially the form of Exhibit C
hereto, (i) accept such Assignment and Acceptance, (ii) record the information
contained therein in the Register and (iii) give prompt notice thereof to the
Borrower and the Administrative Agent. In the case of any assignment by a
Lender, within five Business Days after its receipt of such notice, the
Borrower, at its own expense, shall execute and deliver to the Administrative
Agent in exchange for the surrendered Note or Notes (if any) a new Note to the
order of such Eligible Assignee in an amount equal to the Revolving Credit
Commitment assumed by it pursuant to such Assignment and Acceptance and, if any
assigning Lender that had a Note or Notes prior to such assignment has retained
a Revolving Credit Commitment hereunder, a new Note to the order of such
assigning Lender in an amount equal to the Revolving Credit Commitment retained
by it hereunder, in each case to the extent requested by such assignee or
assignor in Section 2.16(a). Such new Note or Notes shall be dated the effective
date of such Assignment and Acceptance and shall otherwise be in substantially
the form of Exhibit A hereto.
          (f) Each Issuing Bank may assign to an Eligible Assignee all of its
rights and obligations under the undrawn portion of its Letter of Credit
Commitment at any time; provided, however, that (i) each such assignment shall
be to an Eligible Assignee and (ii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500.
          (g) Each Lender Party may sell participations to one or more Persons
(other than any Loan Party or any of its Affiliates) in or to all or a portion
of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
the Note or Notes (if any) held by it); provided, however, that (i) such Lender
Party’s obligations under this Agreement (including, without limitation, its
Commitments) shall remain unchanged, (ii) such Lender Party shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender Party shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Administrative Agent and the
other Lender Parties shall continue to deal solely and directly with such Lender
Party in connection with such Lender Party’s rights and obligations under this
Agreement and (v) no participant under any such participation shall have any
right to approve any amendment or waiver of any provision of any Loan Document,
or any consent to any departure by any Loan Party therefrom, except to the
extent that such amendment, waiver or consent would reduce the principal of, or
interest on, the Advances or any fees or other amounts

82



--------------------------------------------------------------------------------



 



payable hereunder, in each case to the extent subject to such participation,
postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or the value of the Guaranties.
          (h) Any Lender Party may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.07, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender
Party by or on behalf of the Borrower pursuant to the Loan Documents; provided,
however, that, prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any Confidential Information received by it from such Lender Party.
          (i) Notwithstanding any other provision set forth in this Agreement,
any Lender Party may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note or Notes (if any) held by it) in favor of any
Federal Reserve Bank in accordance with Regulation A of the Board of Governors
of the Federal Reserve System.
          (j) Notwithstanding anything to the contrary contained herein, any
Lender that is a Fund may create a security interest in all or any portion of
the Advances owing to it and any Note or Notes held by it to the holders of
obligations owed, or securities issued, by such Fund or any trustee thereof as
security for such obligations or securities; provided that, unless and until
such holder or trustee actually becomes a Lender in compliance with the other
provisions of this Section 9.07, (i) no such pledge shall release the pledging
Lender from any of its obligations under the Loan Documents and (ii) such holder
or trustee shall not be entitled to exercise any of the rights of a Lender under
the Loan Documents even though such holder or trustee may have acquired
ownership rights with respect to the pledged interest through foreclosure or
otherwise.
          (k) Notwithstanding anything to the contrary contained herein, any
Lender Party (a “Granting Lender”) may grant to a special purpose funding
vehicle identified as such in writing from time to time by the Granting Lender
to the Administrative Agent and the Borrower (an “SPC”) the option to provide
all or any part of any Advance that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Advance and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Advance, the Granting Lender shall be obligated to make such Advance
pursuant to the terms hereof. The making of an Advance by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Advance were made by such Granting Lender. Each party hereto hereby agrees
that (i) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender Party would be liable, (ii) no SPC shall
be entitled to the benefits of Sections 2.10 and 2.12 (or any other increased
costs protection provision) and (iii) the Granting Lender shall for all
purposes, including, without limitation, the approval of any amendment or waiver
of any provision of any Loan Document, remain the Lender Party of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date

83



--------------------------------------------------------------------------------



 



that is one year and one day after the payment in full of all outstanding
commercial paper or other senior Debt of any SPC, it will not institute against,
or join any other person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under the laws
of the United States or any State thereof. Notwithstanding anything to the
contrary contained in this Agreement, any SPC may (i) with notice to, but
without prior consent of, the Borrower and the Administrative Agent and without
paying any processing fee therefor, assign all or any portion of its interest in
any Advance to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Advances to any rating agency,
commercial paper dealer or provider of any surety or guarantee or credit or
liquidity enhancement to such SPC. This subsection (k) may not be amended
without the prior written consent of each Granting Lender, all or any part of
whose Advances are being funded by the SPC at the time of such amendment.
          SECTION 9.08 Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery by telecopier of an executed counterpart of a signature page to this
Agreement shall be effective as delivery of an original executed counterpart of
this Agreement.
          SECTION 9.09 No Liability of the Issuing Banks. The Borrower assumes
all risks of the acts or omissions of any beneficiary or transferee of any
Letter of Credit with respect to its use of such Letter of Credit. Neither any
Issuing Bank nor any of its officers or directors shall be liable or responsible
for: (a) the use that may be made of any Letter of Credit or any acts or
omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrower shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrower, to the extent of any direct, but not
consequential, damages suffered by the Borrower that the Borrower proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence in
determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit or (ii) such Issuing Bank’s willful failure to
make lawful payment under a Letter of Credit after the presentation to it of a
draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.
          SECTION 9.10 Confidentiality. Neither the Administrative Agent nor any
Lender Party shall disclose any Confidential Information to any Person without
the consent of the Borrower, other than (a) to the Administrative Agent’s or
such Lender Party’s Affiliates and their officers, directors, employees, agents
and advisors and to any pledge referred to in Section 9.07(j) or to actual or
prospective Eligible Assignees and participants, and then only on a confidential
basis, (b) as required by any law, rule or regulation or (with respect to
litigation

84



--------------------------------------------------------------------------------



 



brought by any Person other than the Administrative Agent, any Loan Party or any
Lender Party, after the Borrower shall have been notice thereof and the
opportunity to seek a protective order or other appropriate remedy with respect
thereto) judicial process, (c) as requested or required by any state, Federal or
foreign authority or examiner (including the National Association of Insurance
Commissioners or any similar organization or quasi-regulatory authority)
regulating such Lender Party or its Affiliates, (d) to any rating agency when
required by it, provided that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Confidential Information
relating to the Loan Parties received by it from such Lender Party, (e) in
connection with any litigation or proceeding to which the Administrative Agent
or such Lender Party or any of its Affiliates may be a party, provided that with
respect to any litigation brought by any Person other than the Administrative
Agent, any Loan Party or any Lender Party, the Borrower shall have been given
notice thereof and the opportunity to seek a protective order or other
appropriate remedy with respect thereto or (f) in connection with the exercise
of any right or remedy under this Agreement or any other Loan Document.
          SECTION 9.11 Patriot Act Notice. Each Lender Party and the
Administrative Agent (for itself and not on behalf of any Lender Party) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies each
Loan Party, which information includes the name and address of such Loan Party
and other information that will allow such Lender Party or the Administrative
Agent, as applicable, to identify such Loan Party in accordance with the Patriot
Act. The Borrower shall, and shall cause each of its Subsidiaries to, provide
such information and take such actions as are reasonably requested by the
Administrative Agent or any Lender Party in order to assist the Administrative
Agent and the Lender Parties in maintaining compliance with the Patriot Act.
          SECTION 9.12 Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or any of the other Loan Documents to which it is a party, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the fullest extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any of the other Loan Documents in the
courts of any jurisdiction.
     (b) Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any of the other Loan
Documents to which it is a party in any New York State court or Federal court of
the United States of America sitting in New York City. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

85



--------------------------------------------------------------------------------



 



          SECTION 9.13 Replacement of Lenders. If (a) any Lender requests
compensation under Section 2.10 (a) or (b), (b) the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.12, (c) any Lender gives notice
pursuant to Section 2.10(d) with respect to an occurrence or state of affairs
not applicable to all Lenders, (d) any Lender is a Defaulting Lender or (e) any
Lender refuses to consent to any proposed change, waiver, discharge or
termination with respect to the Loan Documents requiring the consent of all
Lenders (or all affected Lenders) pursuant to Section 9.01 and the same has been
approved by the Required Lenders, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.07), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:
          (i) the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 9.07(a) or the Administrative Agent shall
have waived receipt of such fee in writing;
          (ii) such replaced Lender shall have received payment of an amount
equal to the outstanding principal of its Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Sections 2.10 and 2.12) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
          (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.10(a) or (b) or payments required to be made
pursuant to Section 2.12, such assignment will result in a reduction in such
compensation or payments thereafter;
          (iv) the assignee shall be an Eligible Assignee and shall agree to
accept such assignment and to assume all obligations of such Lender Party
hereunder in accordance with Section 9.07;
          (v) any such replacement shall not be deemed to be a waiver of any
rights that the Borrower, the Administrative Agent or any other Lender shall
have against such replaced Lender; and
          (vi) such assignment does not conflict with applicable law.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
          SECTION 9.14 Governing Law. This Agreement and the Notes shall be
governed by, and construed in accordance with, the laws of the State of New
York.

86



--------------------------------------------------------------------------------



 



          SECTION 9.15 Waiver of Jury Trial. To the extent permitted by
applicable law, each of the Borrower, the Administrative Agent and the Lender
Parties irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Loan Documents, the Advances, the Letters of Credit or
the actions of the Administrative Agent or any Lender Party in the negotiation,
administration, performance or enforcement thereof.
[Remainder of Page Intentionally Left Blank]

87



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            TD AMERITRADE HOLDING CORPORATION
      By:   /s/ William J. Gerber       Name:   William J. Gerber       Title:  
EVP and Chief Financial Officer       TD AMERITRADE ONLINE HOLDINGS CORP.
(FORMERLY AMERITRADE ONLINE HOLDINGS CORP. AND SUCCESSOR TO DATEK ONLINE
HOLDINGS CORP. AND TD WATERHOUSE GROUP, INC.)
      By:   /s/ Michael D. Chochon       Name:   Michael D. Chochon      
Title:   Treasurer  

            THE BANK OF NEW YORK MELLON, as Administrative Agent,
Initial Issuing Bank,
Initial Swing Line Bank,
Existing Issuing Bank and Lender
      By:   /s/ Andrew T. Karp         Name:   Andrew T. Karp        Title:  
Vice President        Initial Lenders:

Bank of America, N.A.
      By:   /s/ Garfield Johnson         Name:   Garfield Johnson       
Title:   Senior Vice President        BANKERS TRUST COMPANY, N.A.
      By:   /s/ Joe M. DeJong         Name:   Joe M. DeJong        Title:   Vice
President        BARCLAYS BANK PLC
      By:   /s/ David Barton         Name:   David Barton        Title:  
Director        CITICORP NORTH AMERICA, INC.
      By:   /s/ William Mandaro         Name:   William Mandaro        Title:  
Director        First National Bank of Omaha
      By:   /s/ Mark Baratta         Name:   Mark Baratta        Title:   Vice
President, Manager        J.P. MORGAN CHASE BANK, N.A.
      By:   /s/ Piers C. Murray         Name:   Piers C. Murray        Title:  
Managing Director        The PrivateBank and Trust Company
      By:   /s/ Kim A. Butler         Name:   Kim A. Butler        Title:  
Managing Director        WELLS FARGO BANK, N.A.
      By:   /s/ Ryan K. Johnson         Name:   Ryan K. Johnson        Title:  
Vice President     

 